




STOCK PURCHASE AGREEMENT
between
Lawrence E. Ekey
and
Fuel Tech, Inc.


April 28, 2014







































1

--------------------------------------------------------------------------------












TABLE OF CONTENTS


ARTICLE 1
DEFINITIONS AND CONSTRUCTION            1

Section 1.1
Definitions                            1

Section 1.2
Construction                            9



ARTICLE 2
SALE AND TRANSFER OF SHARES; CLOSING        10

Section 2.1
Shares                                 10

Section 2.2
Purchase Price                            10

Section 2.3
Closing                            10

Section 2.4
Closing Obligations                        10

Section 2.5
Adjustment Amount and Payment                11

Section 2.6
Adjustment Procedure                        12

 
ARTICLE 3
REPRESENTATIONS AND WARRANTIES OF SELLER        14

Section 3.1
Organization and Good Standing                14

Section 3.2
Authority and Enforceability; No Conflict            14

Section 3.3
Capitalization                            15

Section 3.4
Financial Statements                        16

Section 3.5
Books and Records                        16

Section 3.6
Real and Personal Property                    17

Section 3.7
Condition and Sufficiency of the Assets            18

Section 3.8
Accounts Receivable                        18

Section 3.9
Inventories                            18

Section 3.10
No Undisclosed Liabilities                    19

Section 3.11
Taxes                                19

Section 3.12
No Material Adverse Change                    22

Section 3.13
Employee Benefits                        22

Section 3.14
Compliance with Legal Requirements; Governmental

Authorizations                            25
Section 3.15
Legal Proceedings; Orders                    26

Section 3.16
Absence of Certain Changes and Events            27

Section 3.17
Contracts                            28

Section 3.18
Insurance                            30

Section 3.19
Environmental Matters                    33

Section 3.20
Employees and Consultants                    34

Section 3.21
Labor Disputes; Compliance                    35

Section 3.22
Intellectual Property Assets                    35


2

--------------------------------------------------------------------------------




Section 3.23
Foreign Corrupt Political Practices Act; Export Control    40

Section 3.24
Relationships with Related Persons                40

Section 3.25
Customers and Suppliers                    40

Section 3.26
Product Liabilities and Warranties                40

Section 3.27
Brokers or Finders                        41

Section 3.28
Disclosure                            41







ARTICLE 4
REPRESENTATIONS AND WARRANTIES OF BUYER    41

Section 4.1
Organization and Good Standing                41

Section 4.2
Enforceability and Authority; No Conflict            41

Section 4.3
Investment Intent                        42

Section 4.4
Certain Proceedings                        42

Section 4.5
Brokers or Finders                        42

ARTICLE 5
COVENANTS OF SELLER PRIOR TO CLOSING DATE    42

Section 5.1
Access and Investigation                    42

Section 5.2
Operation of Company’s Business                43

Section 5.3
Notice                                43

Section 5.4
Payment of Indebtedness by Related Persons            44

Section 5.5
Exclusive Dealing                        44



ARTICLE 6
COVENANTS OF BUYER PRIOR TO CLOSING DATE    44

Section 6.1
Notice                                44



ARTICLE 7
POST-CLOSING COVENANTS                45

Section 7.1
Cooperation and Proceedings; Access to Records        45

Section 7.2
Non-Competition; Non-Solicitation

and Non-Disparagement                    45
Section 7.3
Confidentiality                        47

Section 7.4
Customer and Other Business Relationships            48

Section 7.5
Work Product                            48

Section 7.6
Tax Returns; Benefit Plans                    49

Section 7.7
Dissolution of CRF Environmental, Inc            49

Section 7.8
Sharing of Cost Savings                    49

Section 7.9
Audited Financial Statements                    49





ARTICLE 8
CONDITIONS PRECEDENT TO BUYER’S

OBLIGATIONS TO CLOSE                    49
Section 8.1
Accuracy of Seller’s Representations                49

Section 8.2
Seller’s Performance                        50

Section 8.3
Bring Down Certificate                    50


3

--------------------------------------------------------------------------------




Section 8.4
Consents                            50

Section 8.5
Government Authorizations                    50

Section 8.6
Additional Documents                    50

Section 8.7
No Proceedings                        51

Section 8.8
No Claim Regarding Stock Ownership or Sale

Proceeds                            51
Section 8.9
No Conflict                            51

Section 8.10
No Material Adverse Change                    51

Section 8.11
Closing of FGC Acquisition                    51

Section 8.12
Bailment Agreement                        51









ARTICLE 9
CONDITIONS PRECEDENT TO SELLER’S

OBLIGATIONS TO CLOSE                    52
Section 9.1
Accuracy of Buyer’s Representations                52

Section 9.2
Buyer’s Performance                        52

Section 9.3
Bring Down Certificate                    52

Section 9.4
Consents                            52

Section 9.5
Additional Documents                    52

Section 9.6
No Legal Prohibition                        52



ARTICLE 10
TERMINATION                            53

Section 10.1
Termination Events                        53

Section 10.2
Effect of Termination                        53

    
ARTICLE 11
INDEMNIFICATION; PAYMENT;

REIMBURSEMENT; REMEDIES                54
Section 11.1
Survival; Remedies                        54

Section 11.2
Indemnification, Payment and Reimbursement

by Seller                            54
Section 11.3
Indemnification, Payment and Reimbursement

by Seller; Environmental Matters                55
Section 11.4
Indemnification, Payment and Reimbursement

by Buyer                            56
Section 11.5
Time Limitations                        56

Section 11.6
Certain Limitations on Amount                57

Section 11.7
Right of Setoff                            57

Section 11.8
Third-Party Claims                        57

Section 11.9
Other Claims                            60

Section 11.10
Strict Liability or Indemnitee Negligence            60



ARTICLE 12
MISCELLANEOUS                        61

Section 12.1
Expenses                            61

Section 12.2
Public Announcements                    61


4

--------------------------------------------------------------------------------




Section 12.3
Disclosure Letter                        61

Section 12.4
Further Assurances                        61

Section 12.5
Entire Agreement                        61

Section 12.6
Modification                            61

Section 12.7
Assignments and Successors                    61

Section 12.8
Exhibits and Schedules                    62

Section 12.9
No Third-Party Rights                        62

Section 12.10
Governing Law                        62

Section 12.11
Jurisdiction and Service of Process                62

Section 12.12
Waiver of Jury Trial                        62

Section 12.13
Attorney’s Fees                        62

Section 12.14
Enforcement of Agreement                    62

Section 12.15
NoWaiver                            63

Section 12.16
Notices                            63

Section 12.17
Severability                            64

Section 12.18
Counterparts and Electronic Signatures            64









INDEX OF EXHIBITS


Exhibit Number                Exhibit Title


Exhibit 2.4(a)(iv)                Form of Seller Release
Exhibit 2.4(a)(vi)                Form of Escrow Agreement
Exhibit 2.4(a)(vii)                Form of Lease Agreement
Exhibit 2.4(a)(viii)                Form of Bailment Agreement
Exhibit 8.4                    Material Consents
Exhibit 11.2(h)                Seller Cost of Completion Estimate






INDEX OF SELLER DISCLOSURE LETTER


Part                        Subject


Part 3.1                    Qualification To Do Business
Part 3.2(b)                    No Conflicts
Part 3.2(c)                    Required Consents
Part 3.3(a)                    Capitalization
Part 3.3(b)                    Equity Contracts
Part 3.5(c)                    Bank Accounts
Part 3.6(b)                    Leased Real Property
Part 3.6(c)                     Permitted Encumbrances (Real Estate)
Part 3.6(d)                    Permitted Encumbrances (Personal Property)
Part 3.8                    Accounts Receivable

5

--------------------------------------------------------------------------------




Part 3.9                    Inventory
Part 3.10                    Undisclosed Liabilities
Part 3.11(a)                    Taxes
Part 3.11(b)                    Tax Returns
Part 3.11(e)                    Tax Rulings
Part 3.13                    Employee Plans
Part 3.14(a)                    Compliance with Legal Requirements
Part 3.14(b)                    Governmental Authorizations
Part 3.15(a)                    Legal Proceedings
Part 3.15(b)                    Legal Orders
Part 3.15(c)                    Legal Notices
Part 3.16                    Absence of Changes
Part 3.17                    Applicable Contracts
Part 3.18                    Insurance
Part 3.19                    Environmental Matters
Part 3.20                    Employees and Consultants
Part 3.21(b)                    Labor Disputes; Compliance
Part 3.22(c)                    Patents
Part 3.22(d)                    Marks
Part 3.22(e)                    Copyrights
Part 3.22 (h)                    Net Names
Part 3.24                    Related Party Transactions
Part 3.25                    Customers and Suppliers
Part 3.26.2014                    Product Liability and Warranties





6

--------------------------------------------------------------------------------




STOCK PURCHASE AGREEMENT


This Stock Purchase Agreement (“Agreement”) is made on April 28, 2014 by Fuel
Tech, Inc., a Delaware corporation (“Buyer”) and Lawrence E. Ekey, an individual
(“Seller”). Each of Buyer and Seller are sometimes individually referred to as a
“Party,” or, collectively, as the “Parties.”
RECITALS
Seller desires to sell, and Buyer desires to purchase, all issued and
outstanding shares (the “Shares”) of capital stock of Cleveland Roll Forming
Environmental Division, Inc., an Ohio corporation (the “Company”), for the
consideration and on the terms set forth in this Agreement. The Parties,
intending to be legally bound, agree as follows:
ARTICLE 1
DEFINITIONS AND USAGE


1.1    Definitions. For purposes of this Agreement, the following terms have the
meanings specified or referred to in this Section 1.1:
“Adjoining Property”-as defined in Section 3.19(e).
“Adjustment Amount”-as defined in Section 2.5(a).
“Agreement”-as defined in the first paragraph of this Agreement.
“Applicable Contract”-any Contract (a) under which Company has or could acquire
any rights, (b) under which Company has or could become subject to any
obligation or liability, or (c) by which Company or any assets owned or used by
it is or could become bound.
“Balance Sheet Date”-as defined in Section 3.4.
“Breach”-any breach of, or any inaccuracy in, any representation or warranty or
breach of, or failure to perform or comply with, any covenant or obligation in
or of the Contract in question, or any event that with the passing of time or
the giving of notice, or both, would constitute such a breach, inaccuracy, or
failure.
“Business Day”-any day other than (a) Saturday or Sunday or (b) any other day on
which national banks in the State of Illinois are generally permitted or
required to be closed.
“Buyer”-as defined in the first paragraph of this Agreement.
“Buyer Group”-as defined in Section 5.1.
“Buyer Indemnified Persons”-as defined in Section 11.2.
“Buyer’s Closing Documents”-the Escrow Agreement and the Lease Agreement.



1

--------------------------------------------------------------------------------




“Cleanup”-all actions to clean up, remove, treat, or in any other way address
the presence, Release, or Threat of Release of any Hazardous Material whether or
not any expense incurred in connection with such action constitutes a capital
expenditure.
“Closing”-as defined in Section 2.3.
“Closing Balance Sheet”-as defined in Section 2.6(a).
“Closing Net Working Capital”-as defined in Section 2.5(a).
“Closing Date”-the date on which the Closing occurs.
“Closing Payment”-as defined in Section 2.2.
“COBRA”-as defined in Section 3.13(d).
“Code”-the Internal Revenue Code of 1986.
“Company”-as defined in the Recitals of this Agreement.
“Confidential Information”-as defined in Section 7.3(a).
“Consent”-any approval, consent, ratification, waiver, or other authorization.
“Contemplated Transactions”-the transactions contemplated by this Agreement.
“Contract”-any agreement, contract, lease, consensual obligation, promise,
commitment, or undertaking (whether written or oral and whether express or
implied), whether or not legally binding.
“Copyrights”-as defined in Section 3.22(a)(iii).
“Disclosure Letter”-the disclosure letter delivered by Seller to Buyer
concurrently with the execution and delivery of this Agreement.
“Employee Plan”-as defined in Section 3.13(a).
“Encumbrance”-any charge, claim, community or other marital property interest,
condition, equitable interest, lien, option, pledge, security interest,
mortgage, right of way, easement, encroachment, servitude, right of first
option, right of first refusal, or similar restriction, including any
restriction on use, voting, transfer, receipt of income, or exercise of any
other attribute of ownership.
“End Date”-as defined in Section 10.1(d).
“Environment”-soil, land surface and subsurface strata, surface waters
(including navigable and non-navigable inland and ocean waters), groundwaters,
drinking water supply, stream sediments, ambient air (indoor air), plant and
animal life, and any other environmental medium or natural resource.





2

--------------------------------------------------------------------------------




Environmental, Health, and Safety Liability”-any Loss, obligation, or other
responsibility resulting from or arising under an Environmental Law or an
Occupational Safety and Health Law.
“Environmental Law”-any Legal Requirement that provides for or relates to:
(a)    advising appropriate authorities, employees, or the public with respect
to the use of any Hazardous Material, the Release or Threat of Release of
Hazardous Material, violation of discharge or emission limits or other
prohibitions, or any Hazardous Activity or any activity, such as resource
extraction or construction, that could have a significant effect on the
Environment;
(b)    preventing or reducing to acceptable levels the Release of Hazardous
Material into the Environment;
(c)    reducing the quantities, or minimizing or controlling the hazardous
characteristics, of Hazardous Material that are generated;
(d)    assuring that products are designed, formulated, packaged, and used so
that they do not present an unreasonable risk to human health or the Environment
when used or disposed of;
(e)    protecting the Environment;
(f)    reducing the risks involved in the transportation of Hazardous Material;
(g)    the cleanup of Hazardous Material that has been Released, preventing its
Release, or addressing the Threat of Release, or paying the costs of such
actions; or
(h)    making a Person compensate any other Person for damage done to its health
or property or the Environment or permitting self-appointed representatives of
the public interest to recover for injuries done to public assets or resources.
“Equity Security”-in respect of any Person, (a) any capital stock or similar
security, (b) any security convertible into or exchangeable for any security
described in clause (a), (c) any option, warrant, or other right to purchase or
otherwise acquire any security described in clauses (a), (b), or (c), and (d)
any “equity security” within the meaning of the Exchange Act.
“ERISA”-the Employee Retirement Income Security Act of 1974.
“Escrow Agent”-as defined in the Escrow Agreement.
“Escrow Agreement”-as defined in Section 2.4(a)(vi).
“Escrow Funds”-as defined in Section 2.2(b).
“Exchange Act”-the Securities Exchange Act of 1934.
“Facilities”-any real property owned or operated or formerly owned or operated
by Company and any buildings, plants, structures, or equipment (including motor
vehicles, tank cars, and rolling stock) owned or operated or formerly owned or
operated by Company.

3

--------------------------------------------------------------------------------




“Financial Statements”-as defined in Section 3.4.
“GAAP”-generally accepted accounting principles in the United States.
“Governmental Authorization”-any (a) Consent, license, registration, or permit
issued, granted, given, or otherwise made available by or under the authority of
any Governmental Body or pursuant to any Legal Requirement; or (b) right under
any Contract with any Governmental Body.
“Governmental Body”-any:
(a)    nation, state, county, city, town, borough, village, district, or other
jurisdiction;
(b)    federal, state, local, municipal, foreign, multinational, or other
government;
(c)    governmental or quasi-governmental authority of any nature (including any
agency, branch, department, board, commission, court, tribunal, or other entity
exercising governmental or quasi-governmental powers);
(d)    body exercising, or entitled or purporting to exercise, any
administrative, executive, judicial, legislative, police, regulatory, or taxing
authority or power, whether local, national, or international; or
(e)    official of any of the foregoing.
“Hazardous Activity”-the distribution, generation, handling, importing,
management, manufacturing, processing, production, refinement, Release, storage,
transfer, transportation, treatment, or use of Hazardous Material and any other
act, business, operation, or activity that increases the danger, or poses a risk
of harm, to the Environment.
“Hazardous Material”-any substance, material, or waste that is or will
foreseeably be regulated by any Governmental Body, including any material,
substance, or waste that is defined or classified as a “hazardous waste,”
“hazardous material,” “hazardous substance,” “extremely hazardous waste,”
“pollutant,” “restricted hazardous waste,” “contaminant,” “toxic waste,”
“pollutant,” or “toxic substance” under any provision of Environmental Law,
including petroleum, petroleum products, asbestos, presumed asbestos-containing
material or asbestos-containing material, urea formaldehyde, or polychlorinated
biphenyls.
“Indemnified Person”-as defined in Section 11.8(a).
“Indemnifying Person”-as defined in Section 11.8(a).
“Independent Accountants”-as defined in Section 2.6(d).
“Intellectual Property Assets”-as defined in Section 3.22(a).
“Interim Balance Sheet”-as defined in Section 3.4.
“Interim Balance Sheet Date”-as defined in Section 3.4.
“Invention Disclosures”-as defined in Section 3.22(c)(i).

4

--------------------------------------------------------------------------------




“IRS”-the United States Internal Revenue Service or any successor agency, and,
to the extent relevant, the United States Department of the Treasury.
“Knowledge”-
(a)    An individual will be deemed to have Knowledge of a particular fact or
other matter if:
(i)    that individual is actually aware of that fact or matter; or
(ii)    a prudent individual could be expected to discover or otherwise become
aware of that fact or matter in the course of conducting a reasonably
comprehensive investigation regarding the accuracy of any representation or
warranty in this Agreement.
(b)    A Person (other than an individual) will be deemed to have Knowledge of a
particular fact or other matter if any individual who is serving, or who has at
any time served, as a director, officer, partner, manager, executor, or trustee
of that Person (or in any similar capacity) has, or at any time had, Knowledge
of that fact or other matter (as set forth in clauses (a)(i) and (ii) above).
“Lease Agreement”-as defined in Section 2.4(a)(vii).
“Leased Real Property”-as defined in Section 3.6(b).
“Legal Requirement”-any constitution, law, ordinance, principle of common law,
code, rule, regulation, statute, act, treaty, or order of general applicability
of any Governmental Body, including rules and regulations promulgated
thereunder.
“Loss”-any cost, loss, liability, obligation, claim, cause of action, damage,
deficiency, expense (including costs of investigation and defense and reasonable
attorneys’ fees and expenses), fine, penalty, judgment, award, assessment, or
diminution of value.
“Major Customers”-as defined in Section 3.26
“Major Suppliers”-as defined in Section 3.26.
“Marks”-as defined in Section 3.22(a)(i).
“Material Adverse Change”-with respect to Company, any event, change,
development, or occurrence that, individually or together with any other event,
change, development, or occurrence, is materially adverse to its business,
condition (financial or otherwise), assets, results of operations, or prospects.
“Material Consents”-as defined in Section 8.4.
“Net Names”-as defined in Section 3.22(a)(vii).
“Net Working Capital” means (a) all of Company’s current assets (including
current prepaid assets, work in process and current accounts net of allowances
for doubtful accounts, but excluding

5

--------------------------------------------------------------------------------




cash and cash equivalents) arising in the ordinary course of business minus (b)
all of Company’s current liabilities, in each case calculated in accordance with
GAAP.
“Objection Notice”-as defined in Section 2.6(c).
“Occupational Safety and Health Law”-any Legal Requirement designed to promote
safe and healthful working conditions and to reduce occupational safety and
health hazards, including the Occupational Safety and Health Act, and any
program, whether governmental or private (such as those promulgated or sponsored
by industry associations and insurance companies), designed to promote safe and
healthful working conditions.
“Order”-any order, injunction, judgment, decree, ruling, assessment, or
arbitration award of any Governmental Body or arbitrator.
“Ordinary Course of Business”-an action taken by a Person will be deemed to have
been taken in the Ordinary Course of Business only if that action:
(a)    is consistent in nature, scope, and magnitude with the past practices of
such Person and is taken in the ordinary course of the normal, day-to-day
operations of such Person; and
(b)    does not require authorization by the board of directors of such Person
(or by any Person or group of Persons exercising similar authority) and does not
require any other separate or special authorization of any nature.
“Organizational Documents”-(a) the articles or certificate of incorporation and
the bylaws of a corporation; (b) the certificate of formation and limited
liability company agreement, operating agreement, or like agreement of a limited
liability company; (c) the partnership agreement and any statement of
partnership of a general partnership; (d) the limited partnership agreement and
the certificate of limited partnership of a limited partnership; (e) any charter
or agreement or similar document adopted or filed in connection with the
creation, formation, or organization of a Person; and (f) any amendment to or
restatement of any of the foregoing.
“Owned Real Property”-as defined in Section 3.6(a).
“Patents”-as defined in Section 3.22(a)(ii).
“Permitted Encumbrances”-(a) Encumbrances for Taxes and other governmental
charges and assessments (except assessments for public improvements levied,
pending, or deferred against Owned Real Property) that are not yet due and
payable, (b) Encumbrances of carriers, warehousemen, mechanics, and materialmen
and other like Encumbrances arising in the Ordinary Course of Business (provided
lien statements have not been filed or such Encumbrances otherwise perfected),
(c) statutory Encumbrances in favor of lessors arising in connection with any
property leased to Company, and (d) Encumbrances disclosed in the Financial
Statements.
“Person”-an individual, partnership, corporation, business trust, limited
liability company, limited liability partnership, joint stock company, trust,
unincorporated association, joint venture, other entity, or a Governmental Body.

6

--------------------------------------------------------------------------------




“Plan”-as defined in Section 3.13.
“Proceeding”-any action, arbitration, mediation, audit, hearing, investigation,
litigation, or suit (whether civil, criminal, administrative, judicial, or
investigative) commenced, brought, conducted, or heard by or before, or
otherwise involving, any Governmental Body or arbitrator.
“Promissory Notes”-as defined in Section 2.2(b).
“Purchase Price”-as defined in Section 2.2.
“Real Property”-as defined in Section 3.6(b).
“Record”-information that is inscribed on a tangible medium or that is stored in
an electronic or other medium.
“Related Person”-
(a)    With respect to an individual:
(i)    each other member of such individual’s Family;
(ii)    any Person that is directly or indirectly controlled by such individual
or any one or more members of such individual’s Family;
(iii)    any Person in which members of such individual’s Family hold
(individually or in the aggregate) a Material Interest; and
(iv)    any Person with respect to which one or more members of such
individual’s Family serves as a director, officer, partner, manager, executor,
or trustee (or in a similar capacity).
(b)    With respect to a Person other than an individual:
(i)    any Person that directly or indirectly controls, is directly or
indirectly controlled by, or is directly or indirectly under common control
with, such specified Person;
(ii)    any Person that holds a Material Interest in such specified Person;
(iii)    each Person that serves as a director, officer, partner, manager,
executor, or trustee of such specified Person (or in a similar capacity);
(iv)    any Person in which such specified Person holds a Material Interest; and
(v)    any Person with respect to which such specified Person serves as a
general partner, manager, or a trustee (or in a similar capacity).
(c)    For purposes of this definition:
(i)    “control” (including “controlling,” “controlled by,” and “under common
control with”) means the possession, direct or indirect, of the power to direct
or cause

7

--------------------------------------------------------------------------------




the direction of the management and policies of a Person, whether through the
ownership of voting securities, by contract, or otherwise, and shall be
construed as such term is used in the rules promulgated under the Exchange Act;
(ii)    the “Family” of an individual includes (A) the individual, (B) the
individual’s spouse, (C) any other natural person who is related to the
individual or the individual’s spouse within the second degree, and (D) any
other natural person who resides with such individual; and
(iii)    “Material Interest” means direct or indirect beneficial ownership (as
defined in Rule 13d-3 under the Exchange Act) of voting securities or other
voting interests representing at least 10% of the outstanding voting power of a
Person or Equity Securities representing at least 10% of the outstanding equity
interests in a Person.
“Release”-any release, spill, emission, leaking, pumping, pouring, dumping,
emptying, injection, deposit, disposal, discharge, dispersal, leaching, or
migration on or into the Environment, or into or out of any property.
“Representative”-with respect to a particular Person, includes any director,
officer, manager, employee, agent, consultant, advisor, accountant, financial
advisor, or legal counsel of such Person.
“Securities Act”-the Securities Act of 1933.
“Seller”-as defined in the first paragraph of this Agreement.
“Seller’s Closing Documents”-the releases specified in Section 2.4(a)(v), the
Escrow Agreement, and each other document to be executed or delivered by Seller
at the Closing.
“Seller’s Knowledge”-Knowledge of Lawrence E. Ekey and the Knowledge of all
employees of PECO as of the Closing Date following reasonable inquiry.
“Seller’s Releases”-as defined in Section 2.4.
“Shares”-as defined in the Recitals of this Agreement.
“Software”-as defined in Section 3.22(a)(v).
“Subsidiary”-with respect to any Person (the “Owner”), any corporation or other
Person of which securities or other interests having the power to elect a
majority of that corporation’s or other Person’s board of directors or similar
governing body, or otherwise having the power to direct the business and
policies of that corporation or other Person (other than Equity Securities or
other interests having such power only upon the happening of a contingency that
has not occurred) are held by the Owner or one or more of its Subsidiaries; when
used without reference to a particular Person, “Subsidiary” means a Subsidiary
of Company.
“Tax”-any income, gross receipts, license, payroll, employment, excise,
severance, stamp, occupation, premium, property, environmental, windfall profit,
customs, vehicle, airplane, boat, vessel or other title or registration, capital
stock, franchise, employees’ income withholding, foreign or domestic
withholding, Social Security, unemployment, disability, real property, personal
property,

8

--------------------------------------------------------------------------------




sales, use, transfer, value added, concession, alternative, add-on minimum and
other tax, fee, assessment, escheat, unclaimed property, levy, tariff, charge,
or duty of any kind whatsoever and any interest, penalty, addition, or
additional amount thereon imposed, assessed, or collected by or under the
authority of any Governmental Body or payable under any tax-sharing agreement or
any other Contract.
“Tax Return”-any return (including any information return), report, statement,
schedule, notice, form, declaration, claim for refund, or other document or
information filed with or submitted to, or required to be filed with or
submitted to, any Governmental Body in connection with the determination,
assessment, collection, or payment of any Tax or in connection with the
administration, implementation, or enforcement of or compliance with any Legal
Requirement relating to any Tax.
“Third Party”-a Person that is not a Party to this Agreement.
“Third-Party Claim”-any claim against any Indemnified Person by a Third Party,
whether or not involving a Proceeding.
“Threat of Release”-a reasonable possibility of a Release that could require
action (including triggering notification or reporting under Environmental Law)
in order to prevent or mitigate damage to the Environment that could result from
such Release.
“Trade Secrets”-as defined in Section 3.22(a)(vi).
1.2    Construction. Any reference in this Agreement to an “Article,” “Section,”
“Exhibit” or “Schedule” refers to the corresponding Article, Section, Exhibit or
Schedule of or to this Agreement, unless the context indicates otherwise. The
table of contents and the headings of Articles and Sections are provided for
convenience only and are not intended to affect the construction or
interpretation of this Agreement. All words used in this Agreement are to be
construed to be of such gender or number as the circumstances require. The words
“including,” “includes,” or “include” are to be read as listing non-exclusive
examples of the matters referred to, whether or not words such as “without
limitation” or “but not limited to” are used in each instance. Where this
Agreement states that a party “shall,” “will” or “must” perform in some manner
or otherwise act or omit to act, it means that the party is legally obligated to
do so in accordance with this Agreement. Any reference to a statute is deemed
also to refer to any amendments or successor legislation as in effect at the
relevant time. Any reference to a Contract or other document as of a given date
means the Contract or other document as amended, supplemented and modified from
time to time through such date.


ARTICLE 2
SALE AND TRANSFER OF SHARES; CLOSING


2.1    Shares. Subject to the terms and conditions of this Agreement, and in
reliance upon the representations, warranties, and covenants contained in this
Agreement, at the Closing, Buyer shall purchase the Shares from Seller, and
Seller shall sell and transfer the Shares to Buyer, free and clear of any
Encumbrance.

9

--------------------------------------------------------------------------------




2.2    Purchase Price. The purchase price for the Shares (the “Purchase Price”)
is Seven Million Two Hundred Fifty Thousand dollars ($7,250,000), plus or minus
the Adjustment Amount. At the Closing, Buyer shall deliver as payment on account
of the Purchase Price: (a) Six Million Fifty Thousand dollars ($6,050,000) (the
“Closing Payment”) which shall be paid by wire transfer to the Seller pursuant
to written wire transfer instructions delivered to Buyer by Seller at least
three (3) Business Days prior to the Closing; and (b) One Million Two Hundred
Thousand dollars ($1,200,000) paid by wire transfer to the Escrow Agent pursuant
to the Escrow Agreement (the “Escrow Funds”). The Adjustment Amount shall be
paid by Seller or Buyer, as the case may be, in accordance with Section 2.5.
2.3    Closing. Subject to Article 10, the purchase and sale (the “Closing”)
provided for in this Agreement will take place at the offices of Buyer at 27601
Bella Vista Parkway, Warrenville, Illinois 60555 commencing at 10:00 a.m. (local
time) on April 30, 2014 or at such other date and time as Buyer and Seller may
otherwise agree, provided that on or prior to that date all conditions set forth
in Articles 8 and 9 have been satisfied or waived. If all conditions set forth
in Articles 8 and 9 are not satisfied or waived by April 30, 2014, subject to
Article 10, the Closing will take place upon the earlier of (a) five (5)
Business Days following notice given by Buyer stating that all conditions set
forth in Articles 8 and 9 have been satisfied or waived (other than conditions
to be satisfied on the Closing Date), and (b) the End Date. The Closing will be
deemed to be effective as of the close of business on the Closing Date for tax
and accounting purposes.
2.4    Closing Obligations. At the Closing:
(a)
Seller shall deliver to Buyer:

(i)
certificates representing the Shares, endorsed in blank (or accompanied by stock
powers executed in blank) and otherwise in proper form for transfer;

(ii)
the Organizational Documents of Company filed with any Governmental Body in
connection with its organization, duly certified as of a recent date by the Ohio
Secretary of State, together with a certificate dated as of the Closing Date
from the Secretary of Company to the effect that no amendments to such
Organizational Documents have been filed since the date referred to above;

(iii)
certificates dated as of a date not more than five (5) days prior to the Closing
Date as to the good standing of Company issued by the Ohio Secretary of State
and each jurisdiction in which Company is licensed or qualified to do business
as a foreign entity as specified in Part 3.1 of the Disclosure Letter;

(iv)
releases in the form of Exhibit 2.4(a)(iv) executed by Seller;

(v)
employment agreements in the form provided by Buyer, executed by each employee
of the Company (other than Seller and Rachael Ekey) and Buyer;

(vi)
an escrow agreement in the form of Exhibit 2.4(a)(vi), executed by Seller (the
“Escrow Agreement”);


10

--------------------------------------------------------------------------------




(vii)
a lease agreement in the form of Exhibit 2.4(a)(vii), executed by LVE
Properties, Inc.;

(viii)
a bailment agreement executed by D’Coil Steel, Inc. (the “Bailment Agreement”)
in form and substance satisfactory to Buyer;

(ix)
evidence of the Company’s termination of employment of Seller and Rachael Ekey,
in form and substance satisfactory to Buyer;

(x)
a resolution of the Company’s benefits committee terminating the Company’s
401(k) Plan, in form and substance satisfactory to Buyer; and

(viii)
the certificate referred to in Section 8.3.

(b)
Buyer shall deliver to Seller (or in the case of the Escrow Funds, to the Escrow
Agent):

(i)
the Closing Payment;

(ii)
the Escrow Funds;

(iii)
the Escrow Agreement, executed by Buyer and the Escrow Agent;

(iv)
the Lease Agreement, executed by Buyer; and

(v)
the certificate referred to in Section 9.3.

2.5
Adjustment Amount and Payment.

(a)
The “Adjustment Amount” will be the difference, if any, between (i) the Net
Working Capital of Company as of the Closing Date, as shown on the Closing
Balance Sheet (the “Closing Net Working Capital”), and (ii) Five Hundred
Thousand dollars ($500,000). If the Closing Net Working Capital is less than
$500,000, the Purchase Price will be reduced by an amount equal to the amount
obtained by subtracting the Closing Net Working Capital from $500,000. If the
Closing Net Working Capital is greater than $500,000, the Purchase Price will be
increased by an amount equal to the amount obtained by subtracting $500,000 from
the Closing Net Working Capital.

(b)
If the Adjustment Amount or, after giving effect to Section 11.7, any portion of
the Adjustment Amount is to be paid by Buyer to Seller, the Adjustment Amount or
such portion thereof shall be paid by Buyer by wire transfer to Seller to wire
transfer instructions provided to Buyer by Seller prior to the due date for the
payment set forth in Section 2.5(c). If the Adjustment Amount is to be paid by
Seller to Buyer, the Adjustment Amount shall be paid by Seller by wire transfer
to Buyer pursuant to wire transfer instructions provided by Buyer to Seller
prior to the due date for the payment set forth in Section 2.5(c).

(c)
Within three (3) Business Days after the Closing Balance Sheet and Adjustment
Amount become binding on the Parties pursuant to Section 2.6, Seller or Buyer,
as the case may be, shall make the payment provided for in this Section 2.5.


11

--------------------------------------------------------------------------------




2.6
Adjustment Procedure.

(a)
Buyer shall prepare a consolidated balance sheet of Company as of the close of
business on the Closing Date (the “Closing Balance Sheet”) in accordance with
GAAP. Buyer shall deliver the Closing Balance Sheet and the determination of the
Adjustment Amount to Seller within ninety (90) days following the Closing Date.

(b)
Upon execution of such access letters as may be reasonably required by Buyer,
Seller and its Representatives shall, during reasonable business hours, be given
reasonable access to (and copies of) all Buyer’s and its Representatives’ books,
records, and other documents, including work papers, worksheets, notes, and
schedules, used in preparation of the Closing Balance Sheet and the
determination of the Adjustment Amount, for the purpose of reviewing the Closing
Balance Sheet and determination of the Adjustment Amount, in each case, other
than certain work papers that Buyer considers proprietary, such as internal
control documentation, engagement planning, time control and audit sign off, and
quality control work papers.

(c)
If within 30 days following delivery of the Closing Balance Sheet and the
determination of the Adjustment Amount to Seller, Seller has not given Buyer
notice of an objection as to any amounts set forth on the Closing Balance Sheet
or the determination of the Adjustment Amount (which notice shall state in
reasonable detail the basis of Seller’s objections and Seller’s proposed
adjustments (the “Objection Notice”)), the Closing Balance Sheet and the
determination of the Adjustment Amount as prepared by Buyer will be final,
binding, and conclusive on the Parties.

(d)
If Seller timely gives Buyer an Objection Notice and if Seller and Buyer fail to
resolve the issues raised in the Objection Notice within 30 days after giving
the Objection Notice, Seller and Buyer shall submit the issues remaining in
dispute for resolution to an independent PCAOB registered accounting firm
mutually selected by them and with respect to which no party hereto has had any
relationship in the past three years (the “Independent Accountants”).

(e)
The Parties shall negotiate in good faith in order to seek agreement on the
procedures to be followed by the Independent Accountants, including procedures
with regard to the presentation of evidence. If the Parties are unable to agree
upon procedures within 10 days of the submission to the Independent Accountants,
the Independent Accountants shall establish such procedures giving due regard to
the intention of the Parties to resolve disputes as promptly, efficiently, and
inexpensively as possible, which procedures may, but need not, be those proposed
by either Buyer or Seller. The Independent Accountants shall be directed to
resolve only those issues in dispute and render a written report on their
resolution of disputed issues with respect to the Closing Balance Sheet and the
resulting Adjustment Amount as promptly as practicable, but no later than 60
days after the date on which the Independent Accountants are engaged. The
determination by the Independent Accountants will be based solely on written
submissions of Buyer, on the one hand, and Seller, on the other hand, and will
not involve independent review. Any determination of the Closing Balance Sheet
or the Adjustment Amount by the Independent Accountants will not be outside


12

--------------------------------------------------------------------------------




the range established by the amounts in (i) the Closing Balance Sheet and the
determination of the Adjustment Amount proposed by Buyer, and (ii) Seller’s
proposed adjustments thereto. Such determination will be final, binding, and
conclusive on the Parties as of the date of the determination notice sent by the
Independent Accountants.
(f)
If issues are submitted to the Independent Accountants for resolution:

(i)
Seller and Buyer shall execute any agreement required by the Independent
Accountants to accept their engagement pursuant to Section 2.6(d);

(ii)
Seller and Buyer shall promptly furnish or cause to be furnished to the
Independent Accountants such work papers and other documents and information
relating to the disputed issues as the Independent Accountants may request and
are available to that Party or its accountants or other Representatives, and
shall be afforded the opportunity to present to the Independent Accountants,
with a copy to the other Party, any other written material relating to the
disputed issues;

(iii)
The determination by the Independent Accountants, as set forth in a report to be
delivered by the Independent Accountants to both Seller and Buyer, will include
the revised Closing Balance Sheet and Adjustment Amount, reflecting the changes
required as a result of the determination made by the Independent Accountants;
and

(iv)
Seller and Buyer shall each bear one-half of the fees and costs of the
Independent Accountants; provided, however, that the engagement agreement
referred to in Section 2.6(f)(i) above may require the Parties to be bound
jointly and severally to the Independent Accountants for those fees and costs,
and in the event Seller or Buyer pay to the Independent Accountants any amount
in excess of one-half of the fees and costs of its engagement, the other Party
agrees to reimburse Seller or Buyer, as applicable, upon demand, to the extent
required to equalize the payments made by Seller and Buyer with respect to the
fees and costs of the Independent Accountants.

ARTICLE 3
REPRESENTATIONS AND WARRANTIES OF SELLER
Seller represents and warrants to Buyer as follows:
3.1
Organization and Good Standing.

(a)
Company is duly organized, validly existing, and in good standing under the laws
of its jurisdiction of organization, with full power and authority to conduct
its business as it is being conducted, to own or use its assets, and to perform
all its obligations under Applicable Contracts. Company is duly qualified to do
business as a foreign entity and is in good standing under the laws of each
jurisdiction that requires such qualification, each of which are listed in Part
3.1 of the Disclosure Letter.

(b)
Seller has delivered to Buyer copies of the Organizational Documents of Company,
and Company is not in default under or in violation of any of its Organizational
Documents.


13

--------------------------------------------------------------------------------




(c)
Company has not conducted business under or otherwise used, for any purpose or
in any jurisdiction, any legal, fictitious, assumed, or trade name other than
the names listed in Part 3.1 of the Disclosure Letter.

3.2
Enforceability and Authority; No Conflict.

(a)
This Agreement has been duly executed and delivered by Seller and constitutes
the legal, valid, and binding obligation of Seller, enforceable against Seller
in accordance with its terms. Upon the execution and delivery of Seller’s
Closing Documents by Seller, Seller’s Closing Document will constitute the
legal, valid, and binding obligation of Seller, enforceable against Seller in
accordance with its terms. Seller has the absolute and unrestricted right,
power, authority, and capacity to execute and deliver, and to perform its
obligations under, this Agreement and Seller’s Closing Document to which he is a
party.

(b)
Except as set forth in Part 3.2(b) of the Disclosure Letter, neither the
execution and delivery of this Agreement nor the consummation or performance of
any Contemplated Transaction will, directly or indirectly (with or without
notice or lapse of time):

(i)
contravene, conflict with, or violate (A) any Organizational Document of
Company, or (B) any resolution adopted by the board of directors or the
shareholders (or Persons exercising similar authority) of Company;

(ii)
contravene, conflict with, or violate, or give any Governmental Body or other
Person the right to challenge any Contemplated Transaction, or to exercise any
remedy or obtain any relief under, any Legal Requirement or any Order to which
Company or Seller, or any assets owned or used by the Seller, could be subject;

(iii)
contravene, conflict with, violate, result in the loss of any benefit to which
Company is entitled under, or give any Governmental Body the right to revoke,
suspend, cancel, terminate, or modify, any Governmental Authorization held by
Company or that otherwise relates to the business of, or any assets owned or
used by, Company;

(iv)
cause Buyer or Company to become subject to, or to become liable for payment of,
any Tax;

(v)
Breach, or give any Person the right to declare a default or exercise any remedy
or to obtain any additional rights under, or to accelerate the maturity or
performance of, or payment under, or cancel, terminate, or modify, any
Applicable Contract or any Contract to which Seller or Company is a party;

(vii)
result in the imposition or creation of any Encumbrance upon, or with respect
to, any assets owned or used by Company; or

(viii)
result in, or give any other Person the right or option to cause or declare: (A)
a loss of any Intellectual Property Asset, (B) the release, disclosure, or
delivery of any Intellectual Property Asset by or to any escrow agent or other
Person, or (C) the grant, assignment, or transfer to any other Person of any
license, Encumbrance, or other right or interest under, to, or in any
Intellectual Property Asset.


14

--------------------------------------------------------------------------------




(c)
Except as set forth in Part 3.2(c) of the Disclosure Letter, neither Seller nor
Company is or shall be required to give notice to, or obtain Consent from, any
Person in connection with the execution and delivery of this Agreement or the
consummation or performance of any Contemplated Transaction.

3.3
Capitalization.

(a)
The authorized Equity Securities of Company consist of 750 shares of common
stock, no par value per share, of which 100 shares, constituting the Shares, are
issued and outstanding. Seller is the owner (of record and beneficially) of all
of the Shares, free and clear of all Encumbrances, including any restriction on
the right of Seller to transfer the Shares to Buyer pursuant to this Agreement.
No claim has been made or, to Seller’s Knowledge, threatened against the Company
asserting that any Person other than Seller is the holder or beneficial owner
of, or has the right to acquire beneficial ownership of, any equity (including
options) of, or any other voting, equity or ownership interest in the Company.
The assignments, endorsements, stock powers, or other instruments of transfer to
be delivered by Seller to Buyer at the Closing will be sufficient to transfer
Seller’s entire interest in the Shares (of record and beneficially) owned by
Seller. Upon transfer to Buyer of the certificates representing the Shares,
Buyer will receive good, marketable and valid title to the Shares, free and
clear of all Encumbrances. Part 3.3(a) of the Disclosure Letter lists the number
of Shares held by Seller.

(b)
All the outstanding Equity Securities of Company have been duly authorized and
validly issued, and are fully paid and nonassessable. Except as set forth in
Part 3.3(b) of the Disclosure Letter, there are no shareholder or other
Contracts relating to any Equity Security of Company, including the sale,
voting, or transfer thereof. No outstanding Equity Security or other security of
Company was issued in violation of the Securities Act or any other Legal
Requirement. Company has no outstanding subscription, option, warrant, call or
exchange right, convertible security, or other Contract or other obligations in
effect giving any Person the right to acquire (whether by preemptive rights or
otherwise) any Equity Security of Company.

(c)
Company neither owns nor has ever owned, or is a party to or bound by any
Contract to acquire, any Equity Security or other security of any Person or any
direct or indirect equity or ownership interest in any other business. Company
is not obligated to provide funds to or make any investment (whether in the form
of a loan, capital contribution, or otherwise) in any other Person.

3.4    Financial Statements. Seller has delivered to Buyer: (a) unaudited
consolidated balance sheets of Company as of December 31, 2013 (the “Balance
Sheet Date”) and as of December 31, 2012, and the related unaudited consolidated
statements of income, changes in shareholders’ equity, and cash flows for each
of the two fiscal years ended on such dates, , and (b) an unaudited consolidated
balance sheet (the “Interim Balance Sheet”) of Company as of March 31, 2014 (the
“Interim Balance Sheet Date”), and the related unaudited consolidated statements
of income, changes in shareholders’ equity, and cash flows for the three months
then ended (collectively, the “Unaudited Financial Statements”, and together
with the Audited Financial Statements, the “Financial Statements”). Seller

15

--------------------------------------------------------------------------------




has delivered to Buyer an unaudited consolidated balance sheet (the “Interim
Balance Sheet”) of Company as of March 31, 2014 (the “Interim Balance Sheet
Date”), and the related unaudited consolidated statements of income, changes in
shareholders’ equity, and cash flows for the three months then ended
(collectively, the “Unaudited Financial Statements”, and together with the
“Audited Financial Statements” to be delivered pursuant to Section 7.9 below,
the “Financial Statements”). At the time of delivery to Buyer, the Financial
Statements will (i) fairly present the consolidated financial condition and the
results of operations, changes in shareholders’ equity, and cash flows of
Company as at the respective dates of, and for the periods referred to in, the
Financial Statements, and (ii) will have been prepared in accordance with GAAP,
subject, in the case of the Unaudited Financial Statements, to normal recurring
year-end adjustments (the effect of which will not, individually or in the
aggregate, be material) and the absence of notes (that, if presented, would not
differ materially from those included in the Audited Financial Statements). The
Financial Statements will reflect the consistent application of GAAP throughout
the periods involved, except as disclosed in the notes to the Audited Financial
Statements. No financial statements of any Person other than Company are
required by GAAP to be included or reflected in the Financial Statements. The
Financial Statements will be prepared from, and are consistent with, the
accounting Records of Company. Seller has also delivered to Buyer copies of all
letters from Company’s auditors to Company’s board of directors or audit
committee thereof during the 36 months prior to the date of this Agreement,
together with copies of all responses thereto.
3.5
Books and Records.

(a)
The books of account as reflected in the Records of Company, all of which have
been made available to Buyer, are complete and correct, represent actual, bona
fide transactions, and have been maintained in accordance with sound business
practices and the requirements of Section 13(b)(2) of the Exchange Act (whether
or not Company is subject to that Section). Company has implemented and
maintains a system of internal control over financial reporting (as defined in
Rules 13a-15(f) and 15d-15(f) under the Exchange Act) sufficient to provide
reasonable assurance regarding the reliability of financial reporting and the
preparation of financial statements for external purposes in accordance with
GAAP, including that (i) transactions are executed in accordance with
management’s general or specific authorizations, (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
GAAP and to maintain asset accountability, (iii) access to assets is permitted
only in accordance with management’s general or specific authorization, and (iv)
the recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences.

(b)
The minute books of Company contain complete and correct Records of all meetings
held of, and actions taken by written consent of, the holders of voting
securities, the board of directors or Persons exercising similar authority, and
committees of the board of directors or such Persons of Company, and no meeting
of any such holders, board of directors, Persons, or committee has been held,
and no other action has been taken, for which minutes or other evidence of
action have not been prepared and are not contained in such minute books.
Company has at all times maintained complete and correct Records of all
issuances and transfers of its Equity Securities. At the Closing, all such
minute books and Records will be in the possession of Company at its corporate
offices.


16

--------------------------------------------------------------------------------




(c)
Neither Company nor Seller has engaged in any material transaction, maintained
any bank account, or used any of its funds in the conduct of its business except
for transactions, bank accounts and funds that have been and are reflected in
the Records of Company. Part 3.5(c) of the Disclosure Letter lists all the bank
accounts currently maintained by Company and the authorized signatories of each
account.

3.6
Real and Personal Property.

(a)
Company neither owns nor has ever owned, or is a party to or bound by any
Contract to acquire, any real estate.

(b)
Part 3.6(b) of the Disclosure Letter lists all real estate leased by Company as
a lessee, sub-lessee, or assignee (the “Leased Real Property”), including a
description of the premises leased. All Leased Real Property is leased pursuant
to valid written leases listed in Part 3.17(a) of the Disclosure Letter. Such
leases contain the entire agreement between the landlord of each of the leased
premises and Company, and there is no other Contract between the landlord and
Company affecting such Leased Real Property. Company does not relet any Leased
Real Property as a lessor or sub-lessor.

(c)
Company’s interest in the Leased Real Property is owned free and clear of all
Encumbrances, variances, or limitations of any nature, other than Permitted
Encumbrances and as set forth in Part 3.6(c) of the Disclosure Letter. All
buildings, plants, and structures owned by Company lie wholly within the
boundaries of the Leased Real Property and do not encroach upon the property of,
or otherwise conflict with the property rights of, any other Person. There are
no buildings, structures, fixtures, or other improvements primarily situated on
adjoining property that encroach on any part of the Leased Real Property.
Certificates of occupancy are in full force and effect for the Leased Real
Property, and Company’s use thereof does not violate any applicable zoning,
subdivision, land use, or other Legal Requirement. No Third Party has a right to
acquire any interest in Company’s interests in the Leased Real Property.

(d)
Company owns all tangible personal property reflected as owned in the Interim
Balance Sheet free and clear of all Encumbrances, other than Permitted
Encumbrances and as set forth in Part 3.6(d) of the Disclosure Letter. All the
tangible personal property purchased or otherwise acquired by Company since the
Interim Balance Sheet Date (other than inventory acquired and sold since the
Interim Balance Sheet Date in the Ordinary Course of Business) is owned by
Company free and clear of all Encumbrances, other than Permitted Encumbrances
and as set forth in Part 3.6(d) of the Disclosure Letter. A copy of the fixed
asset register of Company has been delivered to Buyer, and it contains a
complete and correct list of Company’s fixed assets as of the date specified.

3.7
Condition and Sufficiency of Assets.

(a)
The equipment and Leased Real Property owned or leased by Company are
structurally sound, in good operating condition and repair, and adequate for the
uses to which they are being put, and none of such equipment or Leased Real
Property is in need of maintenance or repairs other than ordinary, routine
maintenance that is not material in nature or cost.


17

--------------------------------------------------------------------------------




(b)
The assets owned and leased by Company constitute all the assets used in
connection with Company’s business. Such assets constitute all the assets
necessary for Company to continue to conduct its business following the Closing
as it is being conducted.

3.8    Accounts Receivable. All accounts receivable of Company, whether or not
reflected on the Interim Balance Sheet, represent valid obligations arising from
sales actually made or services actually performed in the Ordinary Course of
Business. Company’s accounts receivable are current and collectible net of the
reserve shown on the Interim Balance Sheet (which reserve is adequate and
calculated consistent with practice employed in the preparation of the Audited
Financial Statements). Subject to such reserve, each of the accounts receivable
either has been or will be collected in full, without any setoff, expense, or
other reduction, within 90 days after the day on which it first becomes due and
payable. There is no contest, claim, defense, or right of setoff, other than
returns in the Ordinary Course of Business, with respect to any account
receivable. Part 3.8 of the Disclosure Letter lists and sets forth the aging of
all accounts receivable as of the Interim Balance Sheet Date.
3.9    Inventories. All of Company’s inventories, whether or not reflected on
the Interim Balance Sheet, consist of a quality and quantity usable and, with
respect to finished goods, saleable, in the Ordinary Course of Business. Company
is not in possession of any goods not owned by Company. Except as set forth in
Part 3.9 of the Disclosure Letter, Company’s inventories (other than goods in
transit) are located on the premises of Company. All inventories are valued at
the lower of cost or [market] [net realizable] value on a [first-in, first-out]
[last-in, first-out] basis consistent with past practice used in the preparation
of the Financial Statements. The reserve for obsolescence with respect to
inventories [as adjusted for the passage of time,] is adequate and calculated
consistent with past practice. Inventories that were purchased after the Interim
Balance Sheet Date were purchased in the Ordinary Course of Business at a cost
not exceeding market prices prevailing at the time of purchase for items of
similar quality and quantity. The quantities of each item of inventory are not
excessive, but are reasonable for the continued operation of Company in the
Ordinary Course of Business.
3.10    No Undisclosed Liabilities. Except as set forth in Part 3.10 of the
Disclosure Letter, Company has no liability or obligation of any nature (whether
known or unknown and whether absolute, accrued, contingent, or otherwise) other
than liabilities or obligations to the extent shown on the Interim Balance Sheet
and current liabilities incurred in the Ordinary Course of Business since the
date of the Interim Balance Sheet (none of which relates to a breach of
contract, breach of warranty, tort, infringement, environmental, health or
safety matter, violation of a Legal Requirement or proceeding brought by a
Governmental Body).
3.11
Taxes.

(a)
Filed Returns and Tax Payments

(i)
Company has filed or caused to be filed on a timely basis all Tax Returns that
were required to be filed by or with respect to it, either separately or as a
member of a group of corporations, pursuant to applicable Legal Requirements.


18

--------------------------------------------------------------------------------




(ii)
Company has not requested any extension of time within which to file any Tax
Return, except as to a Tax Return that has since been timely filed.

(iii)
All Tax Returns filed by (or that include on a consolidated basis) Company are
complete and correct and comply with applicable Legal Requirements.

(iv)
Company has paid, or made provision for the payment of, all Taxes that have or
could have become due for all periods covered by any Tax Return or otherwise,
including pursuant to any assessment received by Seller or Company, except such
Taxes, if any, that are listed in Part 3.11(a) of the Disclosure Letter and that
are being contested in good faith by appropriate Proceedings and for which
adequate reserves have been provided in the Interim Balance Sheet.

(v)
Company has withheld or collected and paid to the proper Governmental Body or
other Person all Taxes required to be withheld, collected, or paid by it.

(vi)
Part 3.11(a) of the Disclosure Letter lists each Tax Return filed by Company
since December 31, 2009, and Seller has delivered to Buyer copies of all such
Tax Returns.

(vii)
No claim has ever been made by any Governmental Body in a jurisdiction where
Company does not file Tax Returns that it is or could be subject to taxation by
that jurisdiction, nor is there any reasonable basis for such a claim.

(b)
Audited or Closed Tax Years

(i)
Except as set forth in Part 3.11(b) of the Disclosure Letter, all Tax Returns of
Company have been audited by the IRS or other Governmental Body or are closed by
the applicable statute of limitations for all taxable years through December 31,
2009.

(ii)
Part 3.11(b) of the Disclosure Letter lists all audits of all Tax Returns,
including a description of the nature and, if completed, the outcome of each
audit since [date]. Seller has delivered copies of any reports, statements of
deficiencies, or similar items with respect to such audits. Part 3.11(b) of the
Disclosure Letter describes all adjustments to any Tax Return filed by or with
respect to Company for all taxable years since December 31, 2009, and the
resulting deficiencies proposed by the IRS or other Governmental Body. Part
3.11(b) of the Disclosure Letter lists all deficiencies proposed as a result of
such audits, all of which have been paid or, as set forth in such Part 3.11(b),
have been settled or are being contested in good faith by appropriate
Proceedings. Except as set forth in Part 3.11(b) of the Disclosure Letter, to
Seller’s Knowledge, no Governmental Body will assess any additional taxes for
any period for which Tax Returns have been filed.

(iii)
Except as set forth in Part 3.11(b) of the Disclosure Letter, no Tax Return of
Company is under audit by the IRS or other Governmental Body, and no notice of
such an audit has been received by Company. To Seller’s Knowledge, there are no
threatened Proceedings for or relating to Taxes, and there are no matters under
discussion with the IRS or other Governmental Body with respect to Taxes. Except
as set forth in


19

--------------------------------------------------------------------------------




Part 3.11(b) of the Disclosure Letter, no issues relating to Taxes have been
raised in writing by the IRS or other Governmental Body during any pending
audit, and no issues relating to Taxes have been raised in writing by the IRS or
other Governmental Body in any audit that could recur in a later taxable period.
Except as set forth in Part 3.11(b) of the Disclosure Letter, there is no
proposed Tax assessment against Company.
(iv)
Except as set forth in Part 3.11(b) of the Disclosure Letter, no Proceedings are
pending before the IRS or other Governmental Body with respect to the Taxes of
any Company.

(v)
Except as set forth in Part 3.11(b) of the Disclosure Letter, neither Seller nor
Company has given or been requested to give waivers or extensions (or is or
would be subject to a waiver or extension given by any other Person) of any
statute of limitations relating to the payment of Taxes of Company or for which
Company could be liable.

(vi)
Except as set forth in Part 3.11(b) of the Disclosure Letter, no Encumbrance for
Taxes exists with respect to any assets of Company, except statutory liens for
Taxes not yet due.

(vii)
No claim has ever been made by any Governmental Body in a jurisdiction where
Company does not file Tax Returns that it is or could be subject to taxation by
that jurisdiction, nor is there any reasonable basis for such a claim.

(c)
Accruals and Reserves

The charges, accruals, and reserves with respect to Taxes on the accounting
Records of Company are adequate and are at least equal to Company’s liability
for Taxes.
(d)
Company Status

(i)
Company is not, and has not been within the five-year period preceding the date
of this Agreement has been, an “S corporation” within the meaning of Section
1361(a)(1) of the Code.

(ii)
Company has not been a member of any affiliated group of corporations which has
filed a combined, consolidated, or unitary income Tax Return with any
Governmental Body. Company is not liable for the Taxes of any Person under
Treasury Regulation Section 1.1502-6 or any similar provision of any applicable
Legal Requirement, as a transferee or successor, by contract, or otherwise.

(iii)
Company is not, and has never been, a “real property holding company” for
purposes of Section 897 of the Code.

(e)
Miscellaneous


20

--------------------------------------------------------------------------------




(i)
There is no tax sharing agreement, tax allocation agreement, tax indemnity
obligation, or similar agreement, arrangement, understanding, or practice, oral
or written, with respect to Taxes that will require any payment by Company.

(ii)
Company is not party to any Contract that could result separately or in the
aggregate in any payment (A) of an “excess parachute payment” within the meaning
of Section 280G of the Code, or (B) that would not be deductible as a result of
the application of Section 404 of the Code.

(iii)
Company will not be required to include any item of income in, or exclude any
item of deduction from, taxable income for any period ending after the Closing
Date as a result of (i) any change in method of accounting prior to the Closing
Date, (ii) any “closing agreement” as described in section 7121 of the Code (or
any corresponding or similar provision of state, local or foreign law) executed
on or prior to the Closing Date, (iii) any intercompany transactions or any
excess loss account described in section 1.1502-19 of the Treasury Regulations
(or any corresponding or similar provision of state, local or foreign law), (iv)
the installment method of accounting, the completed contract method of
accounting or the cash method of accounting with respect to a transaction that
occurred prior to the Closing Date, (v) any prepaid amount received on or prior
to the Closing Date or (vi) the discharge of any indebtedness on or prior to the
Closing Date under section 108(i) of the Code.

(iv)
Except as set forth in Part 3.11(e) of the Disclosure Letter, Company has not
received, been the subject of, or requested a written ruling of a Governmental
Body relating to Taxes, and Company has not entered into a Contract with a
Governmental Body relating to Taxes that would have a continuing effect after
the Closing Date.

(vi)
Company has disclosed on its federal income Tax Returns all positions taken by
it that could give rise to substantial understatement of federal income Tax
within the meaning of Section 6662 of the Code.

(vii)
Company has never distributed stock of another Person or had its stock
distributed by another Person, in a transaction that purported or was intended
to be governed in whole or in part by Code Section 355 or Code Section 361.

(viii)
Company has not participated in any “reportable transaction” as defined in
Treasury Regulation Section 1.6011-4(b).

3.12    No Material Adverse Change. Since the Balance Sheet Date, Company has
not suffered any Material Adverse Change and no event has occurred, and no
circumstance exists, that can reasonably be expected to result in a Material
Adverse Change.
3.13
Employee Benefits.

(a)
Part 3.13(a) of the Disclosure Letter identifies as such any Employee Plan that
is (x) a plan intended to meet the requirements of Section 401(a) of the Code or
(y) a plan subject to Title IV of ERISA. Other than Company, no corporation or
trade or business has ever been controlled by, controlling, or under common
control with Seller within the meaning of


21

--------------------------------------------------------------------------------




Section 414 of the Code or Section 4001(a)(14) or 4001(b) of ERISA. Part 3.13(a)
of the Disclosure Letter lists each “employee benefit plan” as defined by
Section 3(3) of ERISA, and all specified fringe other employee benefit plans as
defined in Section 6039D of the Code, and including all other bonus,
incentive-compensation, deferred-compensation, profit-sharing, stock-option,
stock-appreciation-right, stock-bonus, stock-purchase, employee-stock-ownership,
savings, severance, change-in-control, supplemental-unemployment, layoff,
salary-continuation, retirement, pension, health, life-insurance, disability,
flexible spending, accident, group-insurance, vacation, holiday, sick-leave,
fringe-benefit, or welfare plan, and any other employee compensation or benefit
plan, policy, practice, or Contract (whether qualified or nonqualified,
effective or terminated, written or unwritten) and any trust, escrow, or other
Contract related thereto that (i) is or has been during the six (6) year period
immediately preceding the date hereof maintained or contributed to by Company
and (ii) provides benefits to, or describes policies or procedures applicable
to, any current or former director, officer, employee, or service provider of
Company, or the dependents of any thereof, regardless of how (or whether)
liabilities for the provision of benefits are accrued or assets are acquired or
dedicated with respect to the funding thereof (each, an “Employee Plan”). Part
3.13(a) of the Disclosure Letter identifies as such any Employee Plan that is
(x) a plan intended to meet the requirements of Section 401(a) of the Code or
(y) a plan subject to Title IV of ERISA. Other than Company, no corporation or
trade or business has ever been controlled by, controlling, or under common
control with Seller within the meaning of Section 414 of the Code or Section
4001(a)(14) or 4001(b) of ERISA.
(b)
Seller has delivered to Buyer copies of (i) the documents comprising each
Employee Plan (or, with respect to an Employee Plan which is unwritten, a
detailed written description of eligibility, participation, benefits, funding
arrangements, assets, and any other matters that relate to the obligations of
Company thereunder); (ii) all trust agreements, insurance contracts, or any
other funding instruments related to each Employee Plan; (iii) all rulings,
determination letters, no-action letters, or advisory opinions from the IRS, the
United States Department of Labor, or any other Governmental Body that pertain
to each Employee Plan and any open requests therefor; (iv) the three (3) most
recent actuarial and financial reports (audited and/or unaudited) and the annual
reports filed with any Governmental Body with respect to each Employee Plan
during the current year and each of the three preceding years; (v) all Contracts
with third-party administrators, actuaries, investment managers, consultants, or
other independent contractors that relate to each Employee Plan; and (vi) all
summary plan descriptions, summaries of material modifications and memoranda,
employee handbooks, and other written communications regarding each Employee
Plan.

(c)
Except as set forth in Part 3.13(c) of the Disclosure Letter, all amounts owed
by Company under the terms of any Employee Plan have been timely paid in full.
Except as set forth in Part 3.13(c) of the Disclosure Letter, each Employee Plan
that provides health or welfare benefits is fully insured, and any incurred but
not reported claims under each such Employee Plan that is not fully insured have
been properly accrued. Company has paid in full all required insurance premiums,
subject only to normal retrospective adjustments in the Ordinary Course of
Business, with regard to each Employee Plan.


22

--------------------------------------------------------------------------------




(d)
Company has complied with the applicable continuation requirements for each
Employee Plan, including (i) Section 4980B of the Code (as well as its
predecessor provision, Section 162(k) of the Code) and Sections 601 through 608,
inclusive, of ERISA (“COBRA”) and (ii) any applicable state Legal Requirements
mandating welfare benefit continuation coverage for employees.

(e)
The form of each Employee Plan is in compliance with the applicable terms of
ERISA, the Code, and any other applicable Legal Requirement, including the
Americans with Disabilities Act of 1990, the Family Medical Leave Act of 1993,
and the Health Insurance Portability and Accountability Act of 1996, and each
Employee Plan has been operated in compliance with such Legal Requirements and
the written Employee Plan documents. Neither Company nor fiduciary of an
Employee Plan has violated the requirements of Section 404 of ERISA. Each
required report and description of an Employee Plan (including IRS Form 5500
Annual Reports, Summary Annual Reports and Summary Plan Descriptions, and
Summaries of Material Modifications) have been (to the extent required) timely
filed with the IRS, the United States Department of Labor, or other Governmental
Body and distributed as required, and all notices required by ERISA or the Code
or any other Legal Requirement with respect to each Employee Plan have been
appropriately given. Company has no unfunded liability with respect to any
deferred compensation, retirement, or other Employee Plan.

(f)
Each Employee Plan that is intended to be qualified under Section 401(a) of the
Code has received, or is based on a form of plan that has received, a favorable
determination letter from the IRS, which is current. To Seller’s Knowledge, no
circumstance exists that could result in revocation of any such favorable
determination letter. Each trust created under any such Employee Plan has been
determined to be exempt from taxation under Section 501(a) of the Code, and, to
Seller’s Knowledge, no circumstance exists that could result in a revocation of
such exemption. No Employee Plan is intended to meet the requirements of Code
Section 501(c)(9). No circumstance exists that could give rise to a loss of any
intended tax consequence or to any Tax under Section 511 of the Code with
respect to any Employee Plan.

(g)
There has never been any Proceeding relating to any Employee Plan and, to
Seller’s Knowledge, no such Proceeding is threatened. To Seller’s Knowledge, no
event has occurred or circumstance exists that could give rise to or serve as a
basis for the commencement of any such Proceeding. Neither Company nor any
fiduciary of an Employee Plan has engaged in a transaction with respect to any
Employee Plan that could subject Company or Buyer to a Tax or penalty imposed by
either Section 4975 of the Code or Section 502(l) of ERISA or a violation of
Section 406 of ERISA. Neither the execution and delivery of this Agreement nor
the consummation or performance of any Contemplated Transaction will, directly
or indirectly (with or without notice or lapse of time), result in the
assessment of a Tax or penalty under Section 4975 of the Code or Section 502(l)
of ERISA or result in a violation of Section 406 of ERISA.

(h)
Neither the execution and delivery of this Agreement nor the consummation or
performance of any Contemplated Transaction will, directly or indirectly (with
or without notice or lapse


23

--------------------------------------------------------------------------------




of time), obligate Company to pay any separation, severance, termination, or
similar benefit to, or accelerate the time of vesting for, change the time of
payment to, or increase the amount of compensation due to, any director,
employee, officer, former employee, or former officer of Company. There is no
Contract providing for payments that could subject any Person to liability under
Section 4999 of the Code.
(i)
Other than the continuation coverage requirements of COBRA, Company has no
obligation or potential liability for benefits to employees, former employees,
or their dependents following termination of employment or retirement under any
Employee Plan.

(j)
Neither the execution and delivery of this Agreement nor the consummation or
performance of any Contemplated Transaction will, directly or indirectly (with
or without notice or lapse of time), result in an amendment, modification, or
termination of any Employee Plan. No written or oral representation has been
made to any employee or former employee of Company promising or guaranteeing any
employer payment or funding for the continuation of medical, dental, life, or
disability coverage for any period of time beyond the end of the current plan
year (except to the extent of coverage required under COBRA). No written or oral
representation has been made to any employee or former employee of Company
concerning the employee benefits of Buyer.

(k)
Company does not contribute to nor has any obligation to contribute to, or has
any liability with respect to, any “employee pension benefit plan” within the
meaning of Section 3(2) of ERISA that is a “defined benefit plan” within the
meaning of Section 3(35) of ERISA.

(l)
Company does not contribute to nor has any obligation to contribute to, or has
any liability with respect to, a “multiemployer plan” within the meaning of
Section 3(37) of ERISA or Section 414(f) of the Code or a plan that has two or
more contributing sponsors, at least two of whom are not under common control
within the meaning of Section 413(c) of the Code.

(m)
Except as set forth in Part 3.13(m) of the Disclosure Letter, no Employee Plan
is subject to Section 409A of the Code. Each Employee Plan subject to Section
409A of the Code (“Deferred Compensation Plan”) complies in all material
respects with Section 409A of the Code. Company has not (i) granted to any
Person an interest in any Deferred Compensation Plan that is, or upon the lapse
of a substantial risk of forfeiture with respect to such interest will be,
subject to the Tax imposed by Section 409A(a)(1)(B) or (b)(4)(A) of the Code, or
(ii) materially modified any Deferred Compensation Plan in a manner that could
cause an interest previously granted under such plan to become subject to the
Tax imposed by Section 409A(a)(1)(B) or (b)(4) of the Code.

3.14
Compliance with Legal Requirements; Governmental Authorizations.

(a)
Except as set forth in Part 3.14(a) of the Disclosure Letter:

(i)
Company has at all times been in compliance with each Legal Requirement that is
or was applicable to it or the conduct of its business or the ownership or use
of any of its assets;


24

--------------------------------------------------------------------------------




(ii)
no event has occurred or circumstance exists that (with or without notice or
lapse of time) (A) could constitute or result in a violation by Company of, or a
failure on the part of Company to comply with, any Legal Requirement, or (B)
could give rise to any obligation on the part of Company to undertake, or to
bear all or any portion of the cost of, any remedial action;

(iii)
Company has not received any notice or other communication (whether oral or
written) from any Governmental Body or any other Person regarding (A) any
actual, alleged, or potential violation of, or failure to comply with, any Legal
Requirement, or (B) any actual, alleged, or potential obligation on the part of
Company to undertake, or to bear all or any portion of the cost of, any remedial
action; and

(iv)
no proposed Legal Requirement could have an adverse consequence on Company or
could require an expenditure of $25,000 or more by Company to comply with such
Legal Requirement.

(b)
Part 3.14(b) of the Disclosure Letter lists each Governmental Authorization that
is held by Company or that otherwise relates to the business of, or to any
assets owned or used by, Company. Each Governmental Authorization listed in Part
3.14(b) is valid and in full force and effect. Except as set forth in Part
3.14(b) of the Disclosure Letter:

(i)
Company has at all times been in compliance with each Governmental
Authorization;

(ii)
no event has occurred or circumstance exists that could (with or without notice
or lapse of time) (A) constitute or result, directly or indirectly, in a
violation of, or a failure on the part of Company to comply with, any
Governmental Authorization listed in Part 3.14(b) of the Disclosure Letter, or
(B) result, directly or indirectly, in the revocation, suspension, cancellation,
termination, or modification of any Governmental Authorization;

(iii)
Company has received no notice or other communication (whether oral or written)
from any Governmental Body or any other Person regarding (A) any actual,
alleged, or potential violation of, or failure to comply with, any Governmental
Authorization, or (B) any actual, proposed, or potential revocation, suspension,
cancellation, termination, or modification of any Governmental Authorization;
and

(iv)
all applications required to have been filed for the renewal or reissuance of
the Governmental Authorizations listed in Part 3.14(b) of the Disclosure Letter
have been duly filed on a timely basis with the appropriate Governmental Bodies,
and all other filings required to have been made with respect to such
Governmental Authorizations have been duly made on a timely basis with the
appropriate Governmental Bodies.

(c)
The Governmental Authorizations listed in Part 3.14(b) of the Disclosure Letter
constitute all Governmental Authorizations necessary to permit Company lawfully
to continue to conduct its business in the manner in which it conducts such
business and to own and use its assets in the manner in which it owns and uses
such assets.


25

--------------------------------------------------------------------------------




3.15
Legal Proceedings; Orders.

(a)
Except as set forth in Part 3.15(a) of the Disclosure Letter, since January 1,
2012 there has not been, and there is not pending or, to Seller’s Knowledge,
threatened, any Proceeding:

(i)
by or against Company or that otherwise relates to or could affect the business
of, or any assets owned or used by, Company; or

(ii)
by or against Seller that relates to the Shares; or

(iii)
that challenges, or that could have the effect of preventing, delaying, making
illegal, imposing limitations or conditions on, or otherwise interfering with,
any Contemplated Transaction.

To Seller’s Knowledge, no event has occurred or circumstance exists that could
give rise to or serve as a basis for the commencement of any such Proceeding.
Seller has delivered to Buyer copies of all pleadings, correspondence, and other
documents relating to each pending or threatened Proceeding listed in Part
3.15(a) of the Disclosure Letter. None of the pending or threatened Proceedings
listed in Part 3.15(a) of the Disclosure Letter, individually or in the
aggregate, will or could reasonably be expected to result in an adverse
consequence to Company or in Company incurring Losses of $25,000 or more or
being subjected to any Order.
(b)
Except as set forth in Part 3.15(b) of the Disclosure Letter, there is no Order
to which Company, or any assets owned or used by Company, is subject, and Seller
is not subject to any Order that relates to the business of, or any assets owned
or used by, Company.

(c)
Except as set forth in Part 3.15(c) of the Disclosure Letter, neither Company
nor Seller has at any time received any notice or other communication (whether
oral or written) from any Governmental Body or any other Person regarding any
actual, alleged, or potential violation of, or failure to comply with, any Order
to which (A) Company, or any assets owned or used by Company, is subject, or (B)
Seller is subject that relates to the business of, or any assets owned or used
by, Company.

3.16    Absence of Certain Changes and Events. Except as set forth in Part 3.16
of the Disclosure Letter, since the Balance Sheet Date, Company has conducted
its business only in the Ordinary Course of Business, and there has not been
any:
(a)
issuance of or change in the authorized or issued Equity Securities of Company;
purchase, redemption, retirement, or other acquisition by Company of any Equity
Security of Company; or declaration or payment of any dividend or other
distribution or payment in respect of the Equity Securities of Company;

(b)
amendment to the Organizational Documents of Company;

(c)
other than any payments by Company of bonuses, salaries, benefits, or other
compensation in the Ordinary Course of Business, payment, increase or decrease
by Company of any bonus, salary, benefit, or other compensation to any holder of
an Equity Security, director,


26

--------------------------------------------------------------------------------




manager, officer, employee, or consultant or entry into or amendment of any
employment, severance, bonus, retirement, loan, or other Contract with any
holder of any Equity Security, director, manager, officer, employee, or
consultant;
(d)
adoption of, amendment to, or material increase or decrease in the payments to
or benefits under any Employee Plan;

(e)
damage to or destruction or loss of any asset owned or used by Company, whether
or not covered by insurance;

(f)
entry into, modification, termination, or expiration of, or receipt of notice of
termination of, any Applicable Contract listed in Part 3.17(a) of the Disclosure
Letter;

(g)
sale (other than sales of inventory in the Ordinary Course of Business), lease,
other disposition of, or imposition of an Encumbrance on any asset owned or used
by Company;

(h)
release or waiver of any claim or right of Company with a value in excess of
$10,000;

(i)
change in the accounting methods used by Company;

(j)
capital expenditure (or series of related capital expenditures) by Company
either involving more than $10,000 or outside the Ordinary Course of Business;

(k)
capital investment in, loan to, or acquisition of the securities or assets of,
any Person (or series of related capital investments, loans, and acquisitions)
by Company either involving more than $10,000 or outside the Ordinary Course of
Business or acquisition (by merger, exchange, consolidation, acquisition of
Equity Securities or assets, or otherwise) of any Person by Company;

(l)
note, bond, debenture, or other indebtedness for borrowed money issued, created,
incurred, assumed, or guaranteed (including advances on existing credit
facilities) involving more than $10,000 individually or $25,000 in the aggregate
by Company;

(m)
Contract by Company or Seller to do any of the foregoing; or

(n)
other material occurrence, event, action, failure to act, or transaction outside
the Ordinary Course of Business involving Company.

3.17
Contracts.

(a)
Part 3.17(a) of the Disclosure Letter lists, and Seller has delivered to Buyer a
copy of, each Applicable Contract:

(i)
involving the performance of services, delivery of goods or materials, or
payments by Company of an amount or value in excess of $10,000;

(ii)
involving the performance of services, delivery of goods or materials, or
payments to Company of an amount or value in excess of $10,000;

(iii)
that was not entered into in the Ordinary Course of Business;


27

--------------------------------------------------------------------------------




(iv)
affecting the ownership of, leasing of, title to, use of, or any leasehold or
other interest in, any real or personal property;

(v)
with respect to Intellectual Property Assets, including Contracts with current
or former employees, consultants, or contractors regarding the ownership, use,
protection, or nondisclosure of any of the Intellectual Property Assets;

(vi)
with any labor union or other employee representative of a group of employees
relating to wages, hours, or other conditions of employment;

(vii)
involving any joint venture, partnership, or limited liability company agreement
involving a sharing of profits, losses, costs, Taxes, or other liabilities by
Company with any other Person;

(viii)
containing covenants that in any way purport to restrict the right or freedom of
Company or any other Person for the benefit of Company to (A) engage in any
business activity, (B) engage in any line of business or compete with any
Person, or (C) solicit any Person to enter into a business or employment
relationship, or enter into such a relationship with any Person;

(ix)
providing for payments to or by any Person based on sales, purchases, or
profits, other than direct payments for goods;

(x)
containing an effective power of attorney granted by Company;

(xi)
containing or providing for an express undertaking by Company to be responsible
for consequential, special, or liquidated damages or penalties or to indemnify
any other party;

(xii)
that does not contain a limitation of liability provision that limits the amount
of the Company’s liability;

(xiii)
for capital expenditures in excess of $25,000;

(xiv)
involving payments to or from Company that are not denominated in U.S. dollars;

(xv)
involving the settlement, release, compromise, or waiver of any material rights,
claims, obligations, duties, or liabilities;

(xvi)
relating to indebtedness of Company;

(xvii)
relating to the employment of any employee of Company;

(xviii)
relating to a distributor, reseller, OEM, dealer, manufacturer’s representative,
broker, finder’s, sales agency, advertising agency, manufacturing, assembly, or
product design and development relationship with Company;

(ixx)
under which Company has loaned to, or made an investment in, or guaranteed the
obligations of, any Person;


28

--------------------------------------------------------------------------------




(xx)
relating to any bond or letter of credit;

(xxi)
containing any obligation of confidentiality or nondisclosure between Company
and any other Person for the benefit of Company or such other Person; and

(xxii)
constituting an amendment, supplement, or modification (whether oral or written)
in respect of any of the foregoing.

(b)
Except as set forth in Part 3.17(b) of the Disclosure Letter:

(i)
each Applicable Contract listed in Part 3.17(a) of the Disclosure Letter is in
full force and effect, and is valid and enforceable in accordance with its
terms;

(ii)
the completion or performance of each Applicable Contract for the sale of goods
or services by Company listed in Part 3.17(a) of the Disclosure Letter will not
result in less than normal profit margins to Company; and

(iii)
the completion or performance of each Applicable Contract listed in Part 3.17(a)
of the Disclosure Letter will not result in an adverse consequence to Company.

(c)
Except as set forth in Part 3.17(c) of the Disclosure Letter:

(i)
Company has been in compliance with each Applicable Contract since the effective
date of such Applicable Contract;

(ii)
each other Person that has any obligation or liability under any Applicable
Contract has been in compliance with such Applicable Contract since the
effective date of such Applicable Contract;

(iii)
no event has occurred or circumstance exists that (with or without notice or
lapse of time) could result in a Breach of, or give Company or other Person the
right to declare a default or exercise any remedy under, or accelerate the
maturity or performance of or payment under, or cancel, terminate, or modify,
any Applicable Contract;

(iv)
no event has occurred or circumstance exists under or by virtue of any
Applicable Contract that (with or without notice or lapse of time) would cause
the creation of any Encumbrance affecting any assets owned or used by Company;
and

(v)
Company has not given to, or received from, any other Person any notice or other
communication (whether oral or written) regarding any actual, alleged, or
potential Breach of any Applicable Contract.

(d)
There is no renegotiation of, attempt to renegotiate, or outstanding rights to
renegotiate any Applicable Contract with any Person, and no Person has made
written demand for such renegotiation.

(e)
Each Applicable Contract relating to the sale, design, manufacture, or provision
of products or services by Company has been entered into in the Ordinary Course
of Business and


29

--------------------------------------------------------------------------------




without the commission of any act alone or in concert with any other Person, or
any consideration having been paid or promised, in violation of any Legal
Requirement.
3.18
Insurance.

(a)
Seller has delivered to Buyer:

(i)
copies of all policies of insurance (and correspondence relating to coverage
thereunder) to which Company is a party, an insured, or a beneficiary, or under
which Company, or any director, officer, or manager of Company in his or her
capacity as such, is or has been covered at any time since January 1, 2009, a
list of which is included in Part 3.18(a) of the Disclosure Letter;

(ii)
copies of all pending applications for policies of insurance; and

(iii)
any written statement by the auditor of Company or any consultant or risk
management advisor provided to or in the possession of Company with regard to
the adequacy of its coverage or its reserves for actual or potential claims.

(b)
Part 3.18(b) sets forth:

(i)
any self-insurance or retention arrangement by or affecting Company, including
any reserves established thereunder;

(ii)
any Contract, other than a policy of insurance, for the transfer or sharing of
any risk by Company; and

(iii)
all obligations of Company to third parties with respect to insurance coverage
(including such obligations under leases and service agreements) and identifying
the policy under which such coverage is provided.

(c)
Part 3.18(c) of the Disclosure Letter sets forth for the current policy year and
each of the preceding five policy years by year:

(i)
a summary of the loss experience under each policy of insurance;

(ii)
a statement describing each claim under a policy of insurance for an amount in
excess of $10,000, which sets forth:

(A)
the name of the claimant;

(B)
a description of the policy by insurer, type of insurance, and period of
coverage; and

(C)
the amount and a brief description of the claim; and

(iii)
a statement describing the loss experience for all claims that were
self-insured, including the number and aggregate cost of such claims.


30

--------------------------------------------------------------------------------




(d)
Except as set forth in Part 3.18(d) of the Disclosure Letter:

(i)
all policies of insurance to which Company is a party, an insured, or a
beneficiary or that provide coverage to Seller in Seller’s capacity as a
shareholder of Company, or any director, officer, or manager of Company in such
capacity:

(A)
are valid, outstanding, and enforceable;

(B)
are issued by an insurer that is financially sound and reputable;

(C)
taken together, provide adequate insurance coverage for the assets and the
operations of Company for all risks normally insured against by a Person
carrying on the same business or businesses as Company;

(D)
are sufficient for compliance with applicable Legal Requirements and all
Applicable Contracts to which Company is a party or by which it is bound;

(E)
will continue in full force and effect following the consummation and
performance of the Contemplated Transactions; and

(F)
do not provide for any retrospective premium adjustment or other
experience-based liability on the part of Company;

(ii)
since January 1, 2009, neither Seller nor Company has received:

(A)
any refusal of insurance coverage or any notice that a defense will be afforded
with reservation of rights; or

(B)
any notice of cancellation or any other indication that any policy of insurance
is no longer in full force or effect or will not be renewed or that the issuer
of any policy of insurance is not willing or able to perform its obligations
thereunder;

(iii)
Company has paid all premiums due, and has otherwise performed its obligations,
under each policy of insurance to which it is a party or that provides coverage
to it or to any of its directors, officers, or managers, in their capacity as
such;

(iv)
Company has given notice to the insurer of all insured claims; and

(v)
neither Company nor Seller has received any notice of any, and to Seller’s
Knowledge there are no, planned or proposed increases in the premiums or any
other adverse change in the terms of any policy of insurance covering Company,
Seller in such Seller’s capacity as a shareholder of Company, or any officer,
director, or manager of Company in his or her capacity as such.

(e)
Company has not provided any information to any insurer in connection with any
application for insurance that could result in (i) cancellation of any insurance
policy or bond for the


31

--------------------------------------------------------------------------------




benefit of Company or (ii) denial of coverage for a risk otherwise covered by
any such insurance policy or bond.
(f)
Part 3.18(f) of the Disclosure Letter describes the manner in which Company
insures or self-insures with respect to workers’ compensation liability. Part
3.18(f) of the Disclosure Letter lists each incident or claim that creates or
could create a workers’ compensation liability of Company since January 1, 2009,
and the related disposition and accrual with respect to such incident or claim.
Company has not received any notice that, and Seller has no reason to believe,
based on its incident or claim experience that, Company’s workers’ compensation
insurance premiums or expenses will increase in the next 12 months, or, if
self-insured, that it will not be permitted to continue to self-insure without
increase in any related bonds, letters of credit, or other form of financial
security.

3.19    Environmental Matters.
Except as set forth in Part 3.19 of the Disclosure Letter:
(a)
Company has at all times complied with all Environmental Laws including, without
limitation, all Legal Requirements or Government Authorizations associated with
the Seller’s execution of this Agreement and consummation of the Contemplated
Transactions.

(b)
Neither Seller or Company, or any other Person for whose conduct either of them
is or could be held responsible has received any Order, notice, or other
communication (written or oral) relating to any actual, alleged, or potential
violation of or failure to comply with any Environmental Law, or any actual or
potential Environmental, Health, and Safety Liability.

(c)
There are no pending or, to Seller’s Knowledge, threatened claims or
Encumbrances resulting from any Environmental, Health, and Safety Liability or
arising under or pursuant to any Environmental Law, with respect to or affecting
any of the Facilities or any other asset owned or used by Company or in which it
has or had an interest.

(d)
Neither Seller or Company, or any other Person for whose conduct any of them is
or could be held responsible, has any Environmental, Health, and Safety
Liability, and no event has occurred or circumstance exists that (with or
without notice or lapse of time) could result in Company or any other Person for
whose conduct it is or could be held responsible (i) having any Environmental,
Health and Safety Liability or (ii) violating any Environmental Law.

(e)
There is no Hazardous Material present on or under the Facilities or, to
Seller’s Knowledge, any geographically, geologically, hydraulically or
hydro-geologically adjoining property (“Adjoining Property”). Neither Seller or
Company, nor any other Person for whose conduct either of them is or could be
held responsible, or, to Seller’s Knowledge, any other Person, has permitted or
conducted, or is aware of, any Hazardous Activity conducted with respect to the
Facilities or any other asset in which Company has or had an interest.

(f)
None of the Facilities and, to Seller’s Knowledge, no Adjoining Property,
contains any (i) above-ground or underground storage tanks or (ii) landfills,
surface impoundments, or disposal areas.


32

--------------------------------------------------------------------------------




(g)
Seller has delivered to Buyer copies of all reports, studies, analyses, or tests
initiated by or on behalf of or in the possession of Seller or Company
pertaining to the environmental condition of, Hazardous Material or Hazardous
Activity in, on, or under, the Facilities or any Adjoining Property, or
concerning compliance by Company or any other Person for whose conduct it is or
could be held responsible, with Environmental Laws.

3.20
Employees and Consultants.

(a)
Part 3.20(a) of the Disclosure Letter lists the following information for each
employee of Company, including each employee on leave of absence or layoff
status: employer, name, job title, date of hiring, date of commencement of
employment, details of leave of absence or layoff, rate of compensation, bonus
arrangement, and any change in compensation or bonus since January 1, 2013,
vacation, sick time, and personal leave accrued as of the Closing Date, and
service credited for purposes of vesting and eligibility to participate under
any Employee Plan.

(b)
Part 3.20(b) of the Disclosure Letter lists the following information for every
independent contractor, consultant, or sales agent of Company: name,
responsibilities, date of engagement, and compensation. Each such independent
contractor, consultant, or sales agent qualifies as an independent contractor in
relation to Company for purposes of all applicable Legal Requirements, including
those relating to Taxes, insurance, and employee benefits.

(c)
Except as set forth in Part 3.20(c) of the Disclosure Letter, to Seller’s
Knowledge, (i) no director, officer, or other key employee of Company intends to
terminate such Person’s employment with Company, and (ii) no independent
contractor, consultant, or sales agent intends to terminate such Person’s
arrangement with Company.

(d)
Part 3.20(d) of the Disclosure Letter lists the following information for each
retired employee or director of Company, or their dependents, receiving benefits
or scheduled to receive benefits from Company in the future: name, pension
benefits, pension option election, retiree medical insurance coverage, retiree
life insurance coverage, and other benefits.

(e)
Part 3.20(e) of the Disclosure Letter states the number of employees terminated
or laid off by Company since January 1, 2013, and contains a list of the
following information for each employee of Company who has been terminated or
laid off, or whose hours of work have been reduced by more than 50% by Company,
in the six months prior to the date of this Agreement: (i) the date of such
termination, layoff, or reduction in hours; (ii) the reason for such
termination, layoff, or reduction in hours; and (iii) the location to which the
employee was assigned.

(f)
Company has not violated the Worker Adjustment and Retraining Notification Act
or any similar state or local Legal Requirement.

(g)
To Seller’s Knowledge, no director, officer, employee, agent, consultant, or
independent contractor of Company is bound by any Contract or subject to any
Order that purports to limit the ability of such director, officer, employee,
agent, consultant, or independent


33

--------------------------------------------------------------------------------




contractor (i) to engage in or continue or perform any conduct, activity,
duties, or practice relating to the business of Company or (ii) to assign to
Company any rights to any invention, improvement, or discovery. No former or
current employee of Company is a party to, or is otherwise bound by, any
Contract that in any way adversely affected, affects, or could affect the
ability of Company to continue to conduct its business as conducted.
3.21
Labor Disputes; Compliance.

(a)
Company has at all times complied with all Legal Requirements relating to
employment practices, terms, and conditions of employment, equal employment
opportunity, nondiscrimination, sexual harassment, immigration, wages, hours,
benefits, collective bargaining and similar requirements, the payment of Social
Security and similar Taxes, and occupational safety and health. Company is not
liable for the payment of any Taxes, fines, penalties, or other amounts, however
designated, for failure to comply with any of the foregoing Legal Requirements.

(b)
Except as set forth in Part 3.21(b) of the Disclosure Letter:

(i)
Company is not and has never been a party to any collective bargaining agreement
or other labor contract;

(ii)
since January 1, 2011, there has not been, there is not pending or existing,
and, to Seller’s Knowledge, there is not threatened, any strike, slowdown,
picketing, work stoppage, employee grievance process, organizational activity,
or other labor dispute involving Company;

(iii)
to Seller’s Knowledge, no event has occurred or circumstance exists that could
provide the basis for any work stoppage or other labor dispute;

(iv)
since January 1, 2011, there has not been, and there is not pending or, to
Seller’s Knowledge, threatened against or affecting Company any Proceeding
relating to the alleged violation of any Legal Requirement pertaining to labor
relations or employment matters, including any charge or complaint filed with
the National Labor Relations Board or any comparable Governmental Body;

(v)
no application or petition for an election or for certification of a collective
bargaining agent is pending;

(vi)
since January 1, 2011, there has not been, and there is not pending or, to
Seller’s Knowledge, threatened, any lockout of any employees by Company; and

(vii)
since January 1, 2011, there has not been, and there is not pending or, to
Seller’s Knowledge, threatened, against Company any charge of discrimination or
sexual harassment filed with the Equal Employment Opportunity Commission or
similar Governmental Body, and no event has occurred or circumstances exist that
could provide the basis for any such charge.

3.22
Intellectual Property Assets.


34

--------------------------------------------------------------------------------




(a)
Definition of Intellectual Property Assets

The term “Intellectual Property Assets” means all intellectual property owned,
licensed (as licensor or licensee), or used by Company, including:
(i)
the name of Company, assumed, fictional, business and trade names, registered
and unregistered trademarks, service marks, and logos, and trademark and service
mark applications (collectively, “Marks”);

(ii)
patents, patent applications (collectively, “Patents”), and Invention
Disclosures;

(iii)
registered and unregistered copyrights in both published works and unpublished
works (collectively, “Copyrights”);

(iv)
all rights in mask works (as defined in Section 901 of the Copyright Act of
1976);

(v)
software (including firmware and other software embedded in hardware devices),
software code (including source code and executable or object code),
subroutines, interfaces, including APIs, and algorithms (collectively
“Software”);

(vi)
all know-how, trade secrets, confidential or proprietary information, customer
lists, technical information, data, process technology, plans, drawings,
inventions, and discoveries, whether or not patentable (collectively, “Trade
Secrets”);

(vii)
to the extent not included in Section 3.22(a)(i)-(vi) above, all inventions,
innovations, improvements, technical information, systems, software
developments, methods, designs, analyses, drawings, reports, service marks,
trademarks, trade names, logos and all similar or related information (whether
patentable or unpatentable) which relates to Company or any of its Related
Party’s actual or anticipated business, research and development or existing or
future products or services and which have been conceived, developed or made by
Seller (whether or not during usual business hours or on the premises of Company
or any Related Party thereof and whether or not alone or in conjunction with any
other person) while retaining an ownership interest in, employed by, or while
engaged as a consultant by, Company together with all patent applications,
letters patent, trademark, tradename and service mark applications or
registrations, copyrights and reissues thereof that may be granted for or upon
any of the foregoing (collectively, the “Work Product”); and

(viii)
all rights in Internet websites, Internet domain names, and keywords held by
Company (collectively “Net Names”).

(b)
Nature of Intellectual Property Assets

(i)
The Intellectual Property Assets owned by Company, together with the
Intellectual Property Assets licensed by Company and listed in Part 3.17(a)(v)
of the Disclosure Letter, are all those used in or necessary for the conduct of
the business of Company as it is being conducted. Company is the sole owner of
each of the owned Intellectual Property Assets, free and clear of any
Encumbrance, and has the right to use them


35

--------------------------------------------------------------------------------




without payment to any Person. Company is not bound by, and none of the owned
Intellectual Property Assets is subject to, any Contract that in any way limits
or restricts the ability of Company to use, exploit, assert, or enforce any such
Intellectual Property Asset anywhere in the world.
(ii)
All former and current employees or independent contractors of Company have
executed written Contracts with Company that assign to Company all rights to any
inventions, improvements, discoveries or information, and works of authorship of
such employee or independent contractor relating to the business of that
Company.

(iii)
No funding, facilities, or personnel of any Governmental Body, any educational
institution, or any other Person (other than Company) were used, directly or
indirectly, to develop or create, in whole or in part, any owned Intellectual
Property Asset.

(iv)
Since January 1, 2009, Company has not assigned or otherwise transferred any
interest in, or agreed to assign or otherwise transfer any interest in, any
Intellectual Property Asset to any other Person, except pursuant to nonexclusive
licenses without a right of sublicense and for a limited use in the Ordinary
Course of Business.

(v)
Company is not nor ever has been a member or promoter of, or a contributor to,
any industry standards body or other organization that could require or obligate
Company to grant or offer to any other Person any license or right to any
Intellectual Property Asset.

(c)
Patents

(i)
Part 3.22(c) of the Disclosure Letter lists all Patents and invention
disclosures relating to inventions conceived or reduced to practice by one or
more officers, employees, independent contractors, or other parties with whom
Company may have collaborated in connection with developments on behalf of
Company’s business (“Invention Disclosures”).

(ii)
All Patents are in compliance with all applicable Legal Requirements (including
payment of filing, examination, and maintenance fees, and proofs of working or
use), are valid and enforceable, and are not subject to any maintenance fees,
taxes, or actions falling due within 90 days after the Closing Date. No
Invention Disclosure describes any invention that has been publicly disclosed or
offered for sale, creating a bar to filing patent applications within 90 days
after the Closing.

(iii)
No Patent has been or is involved in any interference, reissue, reexamination,
or opposition Proceeding, and, to Seller’s Knowledge, no such Proceeding is
threatened. To Seller’s Knowledge, there is no potentially interfering patent or
patent application of any Person with respect to any Patent.

(iv)
No Patent is or has been infringed or has been challenged or, to Seller’s
Knowledge, no such challenge is threatened. None of the products manufactured or
sold, or any


36

--------------------------------------------------------------------------------




process or know-how used, by Company infringes or is alleged to infringe any
patent or other proprietary right of any other Person.
(v)
All products made, used, or sold under the Patents have been marked with the
proper patent notice.

(d)
Marks

(i)
Part 3.22(d) of the Disclosure Letter lists all Marks owned or used by Company.

(ii)
Except as set forth in Part 3.22(d) of the Disclosure Letter, all Marks have
been registered with the United States Patent and Trademark Office and foreign
countries where Company conducts substantial business related to the goods or
services associated with such Marks, are in compliance with all applicable Legal
Requirements (including the timely post-registration filing of affidavits of use
and incontestability and renewal applications), are valid and enforceable, and
are not subject to any maintenance fees, taxes, or actions falling due within 90
days after the Closing Date.

(iii)
No Mark has been or is involved in any dispute, opposition, invalidation, or
cancellation Proceeding and, to Seller’s Knowledge, no such Proceeding is
threatened.

(iv)
To Seller’s Knowledge, there is no potentially interfering trademark or
trademark application of any Person with respect to any Mark.

(v)
No Mark is or has been infringed or has been challenged and, to Seller’s
Knowledge, no such challenge is threatened. None of the Marks used by Company
infringes or is alleged to infringe any trade name, trademark, or service mark
of any Person.

(vi)
All products and materials containing a registered Mark bear the proper federal
registration notice where permitted by law.

(e)
Copyrights

(i)
Part 3.22(e) of the Disclosure Letter lists all registered Copyrights and all
material unregistered Copyrights used in connection with the products or
services provided by Company.

(ii)
All registered Copyrights are in compliance with all applicable Legal
Requirements, and all the Copyrights listed in Part 3.22(e) of the Disclosure
Letter are valid and enforceable, and are not subject to any maintenance fees,
taxes, or actions falling due within 90 days after the Closing Date.

(iii)
No Copyright listed in Part 3.22(e) of the Disclosure Letter is or has been
infringed or has been challenged, and, to Seller’s Knowledge, no such challenge
is threatened. None of the subject matter of any Copyright infringes or is
alleged to infringe any


37

--------------------------------------------------------------------------------




copyright of any Person or is a derivative work based upon the work of any other
Person.
(iv)
All works encompassed by the Copyrights listed in Part 3.22(e) of the Disclosure
Letter have been marked with the proper copyright notice.

(f)
Trade Secrets and Work Product

(i)
The documentation relating to each Trade Secret and Work Product has been
provided to Buyer for review, is current, accurate, and sufficient in detail and
content to identify and explain it and to allow its full and proper use without
reliance on the knowledge or memory of any individual.

(ii)
Company has taken all reasonable precautions to protect the secrecy,
confidentiality, and value of each Trade Secret and Work Product(including the
enforcement by Company of a policy requiring each employee or contractor to
execute proprietary information and confidentiality agreements substantially in
Company’s standard form, and all current and former employees and independent
contractors of Company have executed such an agreement).

(iii)
No Trade Secret is part of the public knowledge or literature or has been used,
divulged, or appropriated either for the benefit of any Person (other than
Company) or to the detriment of Company. No Trade Secret or Work Product is
subject to any adverse claim or has been challenged, and, to Seller’s Knowledge,
no such challenge is threatened. No Trade Secret or Work Product infringes or is
alleged to infringe any intellectual property right of any Person.

(g)
Software

All Software owned, licensed, or used by Company (other than commonly available,
noncustomized third-party software licensed to Company for internal use on a
nonexclusive basis) is listed in Parts 3.22(c), (e), or (f) or 3.17(a)(v) of the
Disclosure Letter. Company has all rights necessary to use all copies of all
Software used by Company.
(h)
Net Names

(i)
Part 3.22(h) of the Disclosure Letter lists all Net Names, including the name of
Company that owns or uses such Net Name.

(ii)
All Net Names have been registered in Company’s name and are in compliance with
all applicable Legal Requirements.

(iii)
No Net Name has been or is involved in any dispute, opposition, invalidation, or
cancellation Proceeding and, to Seller’s Knowledge, no such Proceeding is
threatened.

(iv)
To Seller’s Knowledge, there is no domain name application pending of any other
Person which would or would potentially interfere with or infringe any Net Name.


38

--------------------------------------------------------------------------------




(v)
No Net Name is or has been infringed or has been challenged and, to Seller’s
Knowledge, no such challenge is threatened. No Net Name infringes or is alleged
to infringe the trademark, copyright, or domain name of any other Person.

3.23    Foreign Corrupt Practices Act, Export Control and Anti-Boycott Laws.
Neither Company or any Representative of Company in its capacity as such has
violated the Foreign Corrupt Practices Act or the anticorruption laws of any
jurisdiction where Company does business. Company has at all times complied with
all Legal Requirements relating to export control and trade sanctions or
embargoes. Company has not violated the anti-boycott prohibitions contained in
50 U.S.C. Sections 2401 et seq. or taken any action that can be penalized under
Section 999 of the Code.
3.24    Relationships with Related Persons. Neither Seller nor any Related
Person of Seller or of Company has, any interest in any asset owned or used by
Company. Neither Seller nor any Related Person of Seller or of Company is a
Related Party of or the owner (of record or beneficially) of any Equity Security
or any other financial or profit interest in, a Person that has (a) had business
dealings or a material financial interest in any transaction with Company or (b)
engaged in competition with Company, other than ownership of less than one
percent of the outstanding capital stock of a Person that is listed on any
national or regional securities exchange. Except as set forth in Part 3.24 of
the Disclosure Letter, neither Seller nor any Related Person of Seller or of
Company is a party to any Applicable Contract with, or has any claim or right
against, Company.
3.25    Customers and Suppliers. Part 3.25 of the Disclosure Letter lists for
each of the five years ending December 31 2009, 2010, 2011, 2012 and 2013,
respectively, the names of the respective customers that were, in the aggregate,
the five largest customers in terms of dollar value of products or services, or
both, sold by Company (“Major Customers”). Part 3.25 of the Disclosure Letter
also lists for each such year, the names of the respective suppliers that were,
in the aggregate, the five largest suppliers in terms of dollar value of
products or services, or both, to Company (“Major Suppliers”). Except as set
forth in Part 3.25 of the Disclosure Letter, no Major Customer or Major Supplier
has given Company notice (written or oral) terminating, canceling, reducing the
volume under, or renegotiating the pricing terms or any other material terms of
any Applicable Contract or relationship with Company or threatening to take any
of such actions, and, to Seller’s Knowledge, no Major Customer or Major Supplier
intends to do so.
3.26
Product Liabilities and Warranties.

(a)
Except as set forth in Part 3.26(a) of the Disclosure Letter, Company has not
incurred any Loss as a result of any defect or other deficiency (whether of
design, materials, workmanship, labeling, instructions, or otherwise) with
respect to any product designed, manufactured, sold, leased, licensed, or
delivered, or any service provided by Company, whether such Loss is incurred by
reason of any express or implied warranty (including any warranty of
merchantability or fitness), any doctrine of common law (tort, contract, or
other), any other Legal Requirement, or otherwise. No Governmental Body has
alleged that any product designed, manufactured, sold, leased, licensed, or
delivered by Company is defective or unsafe or fails to meet any product
warranty or any standards promulgated by any such Governmental Body. No product
designed, manufactured, sold, leased, licensed, or delivered by Company has been
recalled, and Company has not received any notice of recall


39

--------------------------------------------------------------------------------




(written or oral) of any such product from any Governmental Body. No event has
occurred or circumstance exists that (with or without notice or lapse of time)
could result in any such liability or recall.
(b)
Except as set forth in Part 3.26(b) of the Disclosure Letter, Company has not
given to any Person any product or service guaranty or warranty, right of
return, or other indemnity relating to the products manufactured, sold, leased,
licensed, or delivered, or services performed, by Company. Company has legally
excluded liability for all special, incidental, punitive, and consequential
damages to any customer, dealer, or distributor of Company or customer of any
such dealer or distributor.

3.27    Brokers or Finders. Neither Seller nor Company, and none of their
respective Representatives, has incurred any obligation or liability, contingent
or otherwise, for any brokerage or finder’s fee or agent’s commission or other
similar payment in connection with this Agreement or the Contemplated
Transactions.
3.28    Disclosure. No representation or warranty or other statement made by
Seller in this Agreement, the Disclosure Letter, any supplement to the
Disclosure Letter, the certificate delivered pursuant to Section 8.3, or
otherwise in connection with the Contemplated Transactions contains any untrue
statement of material fact or omits to state a material fact necessary to make
the statements in this Agreement or therein, in light of the circumstances in
which they were made, not misleading.


ARTICLE 4
REPRESENTATIONS AND WARRANTIES OF BUYER


Buyer represents and warrants to Seller as follows:
4.1    Organization and Good Standing. Buyer is a corporation duly organized,
validly existing, and in good standing under the laws of the State of Delaware.
4.2
Enforceability and Authority; No Conflict.

(a)
The execution, delivery, and performance by Buyer of this Agreement and Buyer’s
Closing Documents have been duly authorized by all necessary corporate action.
This Agreement has been duly executed and delivered by Buyer and constitutes the
legal, valid, and binding obligation of Buyer, enforceable against Buyer in
accordance with its terms. Upon execution and delivery of Buyer’s Closing
Documents by Buyer, each of Buyer’s Closing Documents will constitute the legal,
valid, and binding obligation of Buyer, enforceable against Buyer in accordance
with its terms. Buyer has the absolute and unrestricted right, power, and
authority to execute and deliver this Agreement and Buyer’s Closing Documents
and to perform its obligations under this Agreement and Buyer’s Closing
Documents.

(b)
Except as set forth in Part 4.2 of the Disclosure Letter, neither the execution
and delivery of this Agreement nor the consummation or performance of any
Contemplated Transaction will directly or indirectly (with or without notice or
lapse of time):


40

--------------------------------------------------------------------------------




(i)
contravene, conflict with, or violate (A) any Organizational Document of Buyer,
or (B) any resolution adopted by the board of directors or the shareholders of
Buyer;

(ii)
contravene, conflict with, or violate, or give any Governmental Body or other
Person the right to challenge any Contemplated Transaction, or to exercise any
remedy or obtain any relief under, any Legal Requirement or any Order to which
Buyer, or any assets owned or used by Buyer, is subject; or

(iii)
Breach, or give any Person the right to declare a default or exercise any remedy
or to obtain any additional rights under, or to accelerate the maturity or
performance of, or payment under, or to cancel, terminate, or modify, any
Contract to which Buyer is a party.

(c)
Except as set forth in Part 4.2 of the Disclosure Letter, Buyer is not required
to give notice to or obtain Consent from any Person in connection with the
execution and delivery of this Agreement or the consummation or performance of
any Contemplated Transaction.

4.3    Investment Intent. Buyer is acquiring the Shares for its own account and
not with a view to their distribution within the meaning of Section 2(11) of the
Securities Act.
4.4    Certain Proceedings. There is no Proceeding pending against Buyer that
challenges, or could have the effect of preventing, delaying, making illegal,
imposing limitations or conditions on, or otherwise interfering with, any
Contemplated Transaction. To Buyer’s Knowledge, no such Proceeding has been
threatened.
4.5    Brokers or Finders. Neither Buyer nor any of its Representatives has
incurred any obligation or liability, contingent or otherwise, for any brokerage
or finder’s fee, agent’s commission, or other similar payment in connection with
this Agreement or the Contemplated Transactions.
ARTICLE 5
COVENANTS OF SELLER PRIOR TO CLOSING DATE


5.1    Access and Investigation. Prior to the Closing Date, and upon reasonable
notice from Buyer, Seller shall, and shall cause Company to, (a) afford Buyer
and its Representatives and prospective lenders and their Representatives
(collectively, “Buyer Group”) full and free access, during regular business
hours, to Company’s personnel, assets, Contracts, and Records, (b) furnish Buyer
Group with copies of all such Contracts and Records as Buyer may reasonably
request, (c) furnish Buyer Group with such additional financial, operating, and
other relevant data and information as Buyer may reasonably request, and (d)
otherwise cooperate and assist, to the extent reasonably requested by Buyer,
with Buyer’s investigation of the business, condition (financial or otherwise),
assets, results of operations, or prospects of Company including, without
limitation, access to customers of the Company. In addition, Buyer shall have
the right to have the Leased Real Property and the tangible personal property of
Company inspected by Buyer Group, at Buyer’s sole cost and expense.
5.2    Operation of Company’s Business. Prior to the Closing Date, Seller shall,
and shall cause Company to:
(a)
conduct the business of Company only in the Ordinary Course of Business;


41

--------------------------------------------------------------------------------




(b)
use its best efforts to preserve intact Company’s current business organization,
keep available the services of the officers, employees, and agents of Company,
and maintain its relations and goodwill with suppliers, customers, landlords,
creditors, employees, agents, and others having business relationships with
Company;

(c)
confer with Buyer prior to implementing operational decisions of a material
nature;

(d)
report to Buyer at such times as Buyer may reasonably request concerning the
status of the business, condition (financial or otherwise), assets, results of
operations, or prospects of Company;

(e)
make no changes in the personnel of Company;

(f)
maintain the assets owned or used by Company in a state of repair and condition
that complies with Legal Requirements and Contracts and is consistent with the
requirements and normal conduct of the business of Company;

(g)
keep in full force and effect, without amendment, all material rights relating
to the business of Company;

(h)
comply with all Legal Requirements applicable to, and all Applicable Contracts
of, Company;

(i)
continue in full force and effect the insurance coverage under the policies set
forth in Part 3.18 of the Disclosure Letter or substantially equivalent
policies;

(j)
except as required to comply with ERISA or to maintain qualification under
Section 401(a) of the Code, not amend, modify, or terminate any Employee Plan
and, except as required under the provisions of any Employee Plan, not make any
contributions to or with respect to any Employee Plan;

(k)
maintain all Company’s records consistent with past practice; and

(l)
take no action, or fail to take any reasonable action within its control, as a
result of which any of the changes or events listed in Section 3.16 would be
likely to occur.

5.3 Notice.
(a)
Prior to the Closing Date, Seller shall promptly provide notice to Buyer of any
Breach of any representation or warranty of Seller or any fact or circumstance
that would or would reasonably be likely to cause or constitute a Breach of any
such representation or warranty had that representation or warranty been made as
of the time of the occurrence of such fact or circumstance. Should any such
Breach relate to the Disclosure Letter, Seller shall promptly deliver to Buyer a
supplement to the Disclosure Letter. No such notice or delivery will be deemed
to have cured any Breach of any representation or warranty or affect any right
or remedy of Buyer under this Agreement.

(b)
Prior to the Closing Date, Seller shall promptly provide notice to Buyer of any
Breach of any covenant of Seller in this Article 5 or any fact or circumstance
that could make the


42

--------------------------------------------------------------------------------




satisfaction of any condition in Article 8 impossible or unlikely and of all
corrective actions undertaken, or to be undertaken, by Seller with respect
thereto. No such notice will be deemed to have cured any Breach of any covenant
or affect any right or remedy of Buyer under this Agreement.
5.4    Payment of Indebtedness by Related Persons. Seller shall cause all
indebtedness owed to Company by Seller or any Related Person of Seller to be
paid in full prior to Closing.
5.5    Exclusive Dealing. Until this Agreement shall have been terminated
pursuant to Section 10.1, Seller shall not, and shall cause Company and each of
its respective Representatives not to, directly or indirectly, solicit,
initiate, encourage, or entertain any inquiries or proposals from, discuss or
negotiate with, provide any nonpublic information to, or consider the merits of
any inquiries or proposals from any Person (other than Buyer) relating to any
business combination transaction involving Seller or Company, however
structured, including the sale of the business or assets (other than in the
Ordinary Course of Business) of Company, or any Equity Security of Company, or
any merger, consolidation, or similar transaction or arrangement. Seller shall
notify Buyer of any such inquiry or proposal within 24 hours of receipt thereof
by Seller, Company, or any of their respective Representatives.
ARTICLE 6
COVENANTS OF BUYER PRIOR TO THE CLOSING DATE


6.1    Notice.
(a)
Prior to the Closing Date, Buyer shall promptly provide notice to Seller of any
Breach of any representation or warranty of Buyer or any fact or circumstance
that would or would reasonably be likely to cause or constitute a Breach of any
such representation or warranty had that representation or warranty been made as
of the time of the occurrence of such fact or circumstance. No such notice will
be deemed to have cured any Breach of any representation or warranty or affect
any right or remedy of Seller under this Agreement.

(b)
Prior to the Closing Date, Buyer shall provide notice to Seller of any Breach of
any covenant of Buyer in this Article 6 or any fact or circumstance that could
make the satisfaction of any condition in Article 9 impossible or unlikely and
of all corrective actions undertaken, or to be undertaken, by Buyer with respect
thereto. No such notice will be deemed to have cured any Breach of any covenant
or affect any right or remedy of Seller under this Agreement.



ARTICLE 7
POST-CLOSING COVENANTS


7.1
Cooperation and Proceedings; Access to Records.

(a)
After the Closing, Seller shall cooperate with Buyer and its counsel and make
himself and his Representatives available to Buyer and Company in connection
with the institution or defense of any Proceeding, whether existing, threatened,
or anticipated, involving or relating


43

--------------------------------------------------------------------------------




to the Contemplated Transactions, Buyer, Seller, or Company, including providing
testimony, Records, and other information.
(b)
Seller and Buyer will make available to the other any Records in the
nonrequesting party’s custody or control for the purpose of preparing any
financial statement or Tax Return or preparing for or defending any tax-related
examination of the requesting Party or Company by any Governmental Body. The
Party requesting such Records will reimburse the nonrequesting Party for the
reasonable out-of-pocket costs and expenses incurred by the nonrequesting Party.
The nonrequesting Party will afford access to such Records during normal
business hours, upon reasonable advance notice given by the requesting Party,
and subject to such reasonable limitations as the nonrequesting Party may impose
to delete competitively sensitive or privileged information.

7.2
Non-competition; Non-solicitation, and Non-disparagement.

(a)
For a period of five years after the Closing Date (the “Non-Competition
Period”):

(i)
Seller shall not, and Seller shall cause his Related Persons not to, directly or
indirectly, own, manage, control, participate in, consult with, render services
for, or in any manner engage in or represent any business within any Restricted
Territory that is competitive with the businesses, products and/or services of
Company, Buyer, or their respective Related Persons as such businesses, products
and/or services exist or are in the process of being formed or acquired from and
after the Closing Date. As used in this Agreement, the term “Restricted
Territory” means (A) the State of Ohio; (B) any other state in the continental
United States; (C) Alaska and Hawaii; (D) any other territory or possession of
the United States; and (E) any other country in which any product, process, good
or service has been manufactured, provided, sold or offered or promoted for sale
by Company, Buyer or any of their respective Related Persons on or prior to the
date of the expiration of the Non-Competition Period or with respect to which
Company, Buyer or any of their respective Related Persons has devoted
substantial expense in anticipation of launching into such geographic area a
portion of their business. Notwithstanding the foregoing, Seller may acquire or
otherwise own less than 1% of the outstanding capital stock of a Person that is
listed on any national securities exchange.

(ii)
Seller shall not, directly or indirectly, (A) cause, induce, or attempt to cause
or induce any employee, agent, or independent contractor of Company or Buyer to
terminate such relationship; (B) in any way interfere with the relationship
between Company or Buyer and any of its employees, agents, or independent
contractors; or (C) hire, retain, employ, or otherwise engage or attempt to
hire, retain, employ, or otherwise engage as an employee, independent
contractor, or otherwise, any employee, agent, or independent contractor of
Company or Buyer.

(iii)
Seller shall not, directly or indirectly, (A) solicit, induce, or otherwise
cause, or attempt to solicit, induce, or otherwise cause, any customer,
supplier, licensor, licensee, or any prospective customer, supplier, licensor,
or licensee that has been contacted or targeted for contact by Company on or
before the Closing Date, or any


44

--------------------------------------------------------------------------------




other person engaged in a business relationship with Company or Buyer, to (1)
terminate, curtail, or otherwise modify its relationship with Company or Buyer
or (2) engage in business with a competitor of Company or Buyer, or (B)
interfere in any way with the relationship between Company or Buyer, and any of
its customers, suppliers, licensors, licensees, or any such prospective
customers, suppliers, licensors, or licensees, or any other Person engaged in a
business relationship with Company.
(b)
Seller shall not make any disparaging statement, either orally or in writing,
regarding Buyer, Company, the business, products, or services thereof, or any of
their respective shareholders, directors, officers, employees, or agents.

(c)
For a period from the date of this Agreement until two years after the Closing
Date, within 10 days after Seller enters into an employment, consulting
engagement, independent contractor engagement, partnership, or other business
association with any Person, Seller shall advise Buyer of the identity and
address of such Person. Buyer may notify each such Person that Seller is bound
by this Section 7.2 and may furnish each such Person with a copy of applicable
provisions of this Agreement.

(d)
Seller agrees that this Section 7.2, including the provisions relating to
duration, geographical area, and scope, is reasonable and necessary to protect
and preserve Buyer’s and Company’s legitimate business interests and the value
of the Shares and Company’s business, and to prevent an unfair advantage from
being conferred on Seller.

(e)
If any provision of this Section 7.2 would be held to be excessively broad as to
duration, geographical area, scope, activity, or subject, for any reason, such
provision shall be modified, by limiting and reducing it, so as to be
enforceable to the extent allowed by applicable Legal Requirements.

(f)
Seller acknowledges that any Breach of this Section 7.2 would result in serious
and irreparable injury to Buyer, Buyer could not be adequately compensated by
monetary damages alone, and Buyer’s remedy at law would not be adequate.
Therefore, Seller acknowledges and agrees that, in the event of a Breach by
Seller, Buyer shall be entitled, in addition to any other remedy at law or in
equity to which Buyer may be entitled, to equitable relief against Seller,
including temporary restraining orders and preliminary and permanent injunctions
to restrain Seller from such Breach and to compel compliance with the
obligations of Seller, and Seller waives the posting of a bond or undertaking as
a condition to such relief.

7.3
Confidentiality.

(a)
As used in this Section 7.3, the term “Confidential Information” includes any of
the following information held or used by or relating to Company:

(i)
all information that is a Trade Secret or Work Product;

(ii)
all information concerning product specifications, data, know-how, formulae,
compositions, processes, designs, sketches, photographs, graphs, drawings,
samples,


45

--------------------------------------------------------------------------------




inventions and ideas, past, current, and planned research and development,
current and planned manufacturing or distribution methods and processes,
computer hardware, Software and computer software, database technologies,
systems, structures and architectures; and
(iii)
all information concerning the business and affairs of Company, including
historical and current financial statements, financial projections and budgets,
tax returns and accountants’ materials, historical, current, and projected
sales, capital spending budgets and plans, business plans, strategic plans,
marketing and advertising plans, publications, client and customer and prospect
lists and files, current and anticipated customer requirements, price lists,
market studies, Contracts, the names and backgrounds of key personnel and
personnel training techniques and materials, however documented.

(b)
Seller acknowledges the confidential and proprietary nature of the Confidential
Information and agrees that Seller shall, except to the extent required for
Seller who is employed by Company to fulfill his or her duties in the course of
such employment, from and after the Closing: (i) keep the Confidential
Information confidential and deliver promptly to Buyer, or immediately destroy
at Buyer’s option, all embodiments and copies of the Confidential Information
that are in such Seller’s possession; (ii) not use the Confidential Information
for any reason or purpose; and (iii) without limiting the foregoing, not
disclose the Confidential Information to any Person, except with Buyer’s
Consent.

(c)
Section 7.3(b) does not apply to that part of the Confidential Information that
becomes generally available to the public other than as a result of a Breach of
this Section 7.3 by Seller. Confidential Information shall not be deemed
“generally available to the public” merely because it is included or
incorporated in more general information that is publicly available or because
it combines features which individually may be publicly available.

(d)
If Seller becomes compelled in any Proceeding to make any disclosure that is
prohibited by this Section 7.3, Seller shall, to the extent legally permissible,
provide Buyer with prompt notice of such compulsion so that Buyer may seek an
appropriate protective order or other appropriate remedy or waive compliance
with the provisions of this Section 7.3. In the absence of a protective order or
other remedy, Seller may disclose that portion (and only that portion) of the
Confidential Information that, based upon the opinion of Seller’s counsel,
Seller is legally compelled to disclose; provided, however, that Seller shall
use its best efforts to obtain written assurance that any Person to whom any
Confidential Information is so disclosed shall accord confidential treatment to
such Confidential Information.

(e)
Nothing in this Section 7.3 will diminish the protections and benefits under
applicable Legal Requirements to which any Trade Secret or Work Product of
Company is entitled. If any information that Company asserts to be a Trade
Secret under applicable Legal Requirements is found by a court of competent
jurisdiction not to be such a Trade Secret, such information will nonetheless be
considered Confidential Information of Company for purposes of this Section 7.3.

7.4
Customer and Other Business Relationships.


46

--------------------------------------------------------------------------------




(a)
After the Closing, Seller shall cooperate with Buyer and Company in their
efforts to continue and maintain for the benefit of Buyer and Company those
business relationships of Company and of Seller relating to the business of
Company, including relationships with any customers, suppliers, licensors,
licensees, lessors, employees, regulatory authorities, and others. Seller shall
refer to Buyer and Company all inquiries and communications received by such
Seller relating to Company after the Closing.

(b)
After the Closing, Seller shall not take any action, either directly or
indirectly, that could diminish the value of Company or interfere with the
business of Company and/or Buyer.

(c)
After the Closing, Seller shall upon Buyer’s request, for no more than a total
of forty (40) hours during the first one hundred eighty (180) days following
Closing, assist Buyer in his capacity as an independent contractor with respect
to post-closing integration, business planning or sales related activities at
such times as mutually agreed upon by Buyer and Seller.

7.5
Work Product. Seller agrees that all Work Product previously developed by Seller
or developed in the future in any consulting capacity belongs in all instances
to Company. Seller agrees that he promptly shall disclose such Work Product to
Buyer and perform all actions reasonably requested by Buyer (whether during or
after the employment or consulting period and at Buyer’s expense) to establish
and confirm Company’s ownership of such Work Product (including, without
limitation, the execution and delivery of assignments, consents, powers of
attorney and other instruments) and to provide reasonable assistance to Company
or any of its Related Persons in connection with the prosecution of any
applications for patents, trademarks, trade names, service marks or reissues
thereof or in the prosecution or defense of interferences relating to any Work
Product. If Company is unable, after reasonable effort, to secure the signature
of Seller on any such papers, any executive officer of Company shall be entitled
to execute any such papers as the agent and the attorney-in-fact of Seller, and
Seller hereby irrevocably designates and appoints each executive officer of
Company as his agent and attorney-in-fact to execute any such papers on his
behalf, and to take any and all actions as Company may deem necessary or
desirable in order to protect its rights and interests in any Work Product,
under the conditions described in this sentence.

7.6
Tax Returns; Benefit Plan Returns. Promptly following the Closing, Seller shall
prepare and file all applicable Tax returns required to be filed with respect to
the period from January 1, 2014 through and including the Closing Date. In
addition, by July 31, 2014, Seller will file a Form 5500 with respect to the
Company’s 401(k) Plan relating to the 2013 calendar year, and by December 31,
2014 Seller will file a Form 5500 with respect to the Company’s 401(k) Plan
relating to the period between January 1, 2014, and the Closing Date.

7.7
Dissolution of CRF Environmental, Inc. Within sixty (60) days of the Closing
Date, Seller will take all actions necessary to cause the dissolution and
winding-up of the business and affairs of CRF Environmental, Inc.

7.8
Sharing of Cost-Savings. Within thirty (30) days of April 30, 2016, Buyer shall
calculate the actual aggregate costs of completion for the projects listed on
Exhibit 11.2(h) attached hereto. If such actual aggregate costs of completion
for the projects listed on Exhibit 11.2


47

--------------------------------------------------------------------------------




(h) are less than the estimated aggregate costs of completion of such projects
as set forth in Exhibit 11.2(h), Buyer and Seller shall share equally in the
costs savings and Buyer shall promptly remit to Seller its share of the cost
savings.
7.9
Audited Financial Statements. Within fifteen (15) days of the Closing Date,
Seller shall deliver to to Buyer audited consolidated balance sheets of Company
as of December 31, 2013 (the “Balance Sheet Date”) and as of December 31, 2012,
and the related audited consolidated statements of income, changes in
shareholders’ equity, and cash flows for each of the two fiscal years ended on
such dates, including the notes thereto, together with the report thereon of
Company’s independent public accountants, (collectively, the “Audited Financial
Statements”).



ARTICLE 8
CONDITIONS PRECEDENT TO BUYER’s OBLIGATIONS TO CLOSE


Buyer’s obligations to purchase the Shares and to take the other actions
required pursuant to this Agreement to be taken by Buyer at the Closing are
subject to the satisfaction, at or prior to the Closing, of each of the
following conditions (any of which may be waived in whole or in part by Buyer):
8.1
Accuracy of Seller’s Representations.

(a)
Subject to Section 8.1(b), each of Seller’s representations and warranties in
this Agreement will have been accurate in all material respects as of the date
of this Agreement and will be accurate in all material respects as of the
Closing Date as if then made, without giving effect to any supplement to the
Disclosure Letter.

(b)
Each of Seller’s representations and warranties in Sections 3.2(a), 3.3, 3.4,
3.12, and 3.29, and each of the representations and warranties in this Agreement
that contains an express materiality qualification, will have been accurate in
all respects as of the date of this Agreement and will be accurate in all
respects as of the Closing Date as if then made, without giving effect to any
supplement to the Disclosure Letter.

8.2    Seller’s Performance. The covenants and obligations that Seller is
required to perform or to comply with pursuant to this Agreement at or prior to
the Closing will have been duly performed and complied with in all material
respects.
8.3    Bring Down Certificate. Buyer will have received a certificate executed
by Seller confirming (a) the accuracy of its representations and warranties as
of the date of this Agreement and as of the Closing Date in accordance with
Section 8.1 and (b) the performance of and compliance with its covenants and
obligations to be performed or complied with at or prior to the Closing in
accordance with Section 8.2.
8.4    Consents. Each of the Consents identified in Exhibit 8.4 (the “Material
Consents”) will have been obtained in form and substance satisfactory to Buyer
and will be in full force and effect. Copies of the Material Consents will have
been delivered to Buyer.

48

--------------------------------------------------------------------------------




8.5    Governmental Authorizations. Buyer will have received such Governmental
Authorizations as are necessary or which it considers desirable to allow Buyer
to acquire and own the Shares and for Company and Buyer to own and operate the
business of Company from and after the Closing.
8.6    Additional Documents. Each of the items to be delivered pursuant to
Section 2.4(a) and each of the following documents will have been delivered (or
tendered subject only to Closing) to Buyer:
(a)
pay-off letters, termination agreements, termination statements, and other
releases to be delivered against repayment by Company at or prior to the Closing
of the indebtedness of Company as Buyer shall have reasonably requested and
reasonably satisfactory to Buyer;

(b)
duly executed releases (including UCC-3 termination statements) of all
Encumbrances on Company’s assets in form and substance reasonably satisfactory
to Buyer and its counsel;

(c)
such resignations of directors and officers of Company as Buyer may request;

(d)
written confirmation, in form and substance satisfactory to Buyer, of the
termination of employment of Seller and Rachel Ekey;

(e)
written confirmation, in form and substance satisfactory to Buyer, that Seller
has purchased from the Company the two Company-owned automobiles previously
provided for his use; and

(f)
such other documents as Buyer may reasonably request, each in form and substance
satisfactory to Buyer, and, if necessary, executed by Seller or Company, for the
purpose of:

(i)
evidencing the accuracy of any of Seller’s representations and warranties;

(ii)
evidencing the performance by Seller of, or the compliance by Seller with, any
covenant or obligation required to be performed or complied with by Seller;

(iii)
evidencing the satisfaction of any condition referred to in this Article 8; or

(iv)
otherwise facilitating the consummation or performance of any Contemplated
Transaction.

8.7    No Proceedings. Since the date of this Agreement, there will not have
been commenced or threatened against Buyer, or against any Related Person of
Buyer, any Proceeding (a) involving any challenge to, or seeking relief
(monetary or otherwise) in connection with, any Contemplated Transaction or (b)
that could have the effect of preventing, delaying, making illegal, imposing
limitations or conditions on, or otherwise interfering with, any Contemplated
Transaction.
8.8    No Claim Regarding Stock Ownership or Sale Proceeds. There will not have
been made or threatened by any Third Party any claim asserting that such Third
Party (a) is the holder or the beneficial owner of any Equity Security of
Company or (b) is entitled to all or any portion of the Purchase Price.

49

--------------------------------------------------------------------------------




8.9    No Conflict. Neither the consummation nor the performance of any
Contemplated Transaction will, directly or indirectly (with or without notice or
lapse of time), contravene, conflict with, or violate, or cause Buyer or any
Related Person of Buyer to suffer any adverse consequence under, (a) any
applicable Legal Requirement or Order or (b) any Legal Requirement or Order that
has been published, introduced, or otherwise proposed by or before any
Governmental Body.
8.10    No Material Adverse Change. Since the date of this Agreement, Company
shall not have suffered any Material Adverse Change and no event will have
occurred, and no circumstance will exist, that could result in a Material
Adverse Change.
8.11    Closing of FGC Acquisition. Simultaneously with the Closing, Buyer shall
acquire all of the equity securities of FGC Corporation in accordance with the
terms and conditions set forth in the Stock Purchase Agreement among Buyer,
Seller and Elliott M. Drysdale, dated April 28, 2014.
8.12    Bailment Agreement. Buyer shall have entered into a bailment agreement
with D’Coil Steel, Inc. in form and substance acceptable to Buyer.


ARTICLE 9
CONDITIONS PRECEDENT TO SELLER’s OBLIGATIONS TO CLOSE


Seller’s obligations to sell the Shares and to take the other actions required
pursuant to this Agreement to be taken by Seller at the Closing are subject to
the satisfaction, at or prior to the Closing, of each of the following
conditions (any of which may be waived in whole or in part by Seller):
9.1    Accuracy of Buyer’s Representations. Each of Buyer’s representations and
warranties in this Agreement will have been accurate in all material respects as
of the date of this Agreement and will be accurate in all material respects as
of the Closing Date as if then made.
9.2    Buyer’s Performance. The covenants and obligations that Buyer is required
to perform or to comply with pursuant to this Agreement at or prior to the
Closing will have been duly performed and complied with in all material
respects.
9.3    Bring Down Certificate. Seller will have received a certificate executed
by Buyer confirming (a) the accuracy of its representations and warranties as of
the date of this Agreement and as of the Closing Date in accordance with Section
9.1 and (b) the performance of and compliance with its covenants and obligations
to be performed or complied with at or prior to the Closing in accordance with
Section 9.2.
9.4    Additional Documents. Each of the items to be delivered pursuant to
Section 2.4(b) and each of the following documents will have been delivered (or
tendered subject only to Closing) to Seller:
(a)
such other documents as Seller may reasonably request, each in form and
substance satisfactory to Seller, and, if necessary, executed by Buyer, for the
purpose of:

(i)
evidencing the accuracy of any of Buyer’s representations and warranties;


50

--------------------------------------------------------------------------------




(ii)
evidencing the performance by Buyer of, or the compliance by Buyer with, any
covenant or obligation required to be performed or complied with by Buyer;

(iii)
evidencing the satisfaction of any condition referred to in this Article 9; or

(iv)
otherwise facilitating the consummation or performance of any Contemplated
Transaction.

9.5    No Legal Prohibition. There will not be in effect any Legal Requirement
or Order that prohibits the sale of the Shares by Seller to Buyer or the
consummation of any of the other Contemplated Transactions.
ARTICLE 10
TERMINATION


10.1    Termination Events. Subject to Section 10.2, by notice given prior to or
at the Closing, this Agreement may be terminated as follows:
(a)
by mutual consent of Buyer and Seller;

(b)
by Buyer if a material Breach of any provision of this Agreement has been
committed by Seller;

(c)
by Seller if a material Breach of any provision of this Agreement has been
committed by Buyer;

(d)
by Buyer if satisfaction of any condition in Article 8 by May 15, 2014 or such
later date as the Parties may agree upon (the “End Date”) becomes impossible
(other than through the failure of Buyer to comply with its obligations under
this Agreement);

(e)
by Seller if satisfaction of any condition in Article 9 by the End Date becomes
impossible (other than through the failure of Seller to comply with its
obligations under this Agreement);

(f)
by Buyer if the Closing has not occurred on or before the End Date, unless Buyer
is then in material Breach of this Agreement; or

(g)
by Seller if the Closing has not occurred on or before the End Date, unless
Seller is then in material Breach of this Agreement.

10.2    Effect of Termination.


(a)
Each Party’s right of termination under Section 10.1 is in addition to any other
right it may have under this Agreement (including under Section 12.14) or
otherwise, and the exercise of a Party’s right of termination will not
constitute an election of remedies. If this Agreement is terminated pursuant to
Section 10.1, this Agreement will be of no further force or effect; provided,
however, that (i) this Section 10.2 and Article 12 will survive the termination
of this Agreement and will remain in full force and effect, and (ii) the
termination of this


51

--------------------------------------------------------------------------------




Agreement will not relieve any Party from any liability for any Breach of this
Agreement occurring prior to termination.


(b)
If this Agreement is terminated by Buyer pursuant to the provisions of Section
10.1(b), Section 10.1(d) or Section 10.1(f) above, and within 180 days after the
date of such termination, Seller or Company signs a letter of intent or other
agreement relating to the acquisition of a material portion of Company’s assets,
business or securities, in whole or in part, whether directly or indirectly,
through purchase, merger, consolidation, or otherwise (other than sales of
inventory or immaterial portions of Company’s assets in the ordinary course) and
such transaction is ultimately consummated, then, immediately upon the closing
of such transaction, Seller shall be obligated to pay, and will pay to Buyer,
the amount of Three Hundred Sixty-Two Thousand Five Hundred Dollars ($362,500)
in immediately available funds to an account designated by Buyer.



ARTICLE 11
INDEMNIFICATION; PAYMENT; REIMBURSEMENT; REMEDIES


11.1
Survival; Remedies.

(a)
All representations, warranties, covenants, and obligations in this Agreement,
the Disclosure Letter, the supplements to the Disclosure Letter, and any
certificate, document, or other writing delivered pursuant to this Agreement
will survive the Closing and the consummation and performance of the
Contemplated Transactions.

(b)
The right to indemnification, payment, reimbursement, or other remedy based upon
any such representation, warranty, covenant, or obligation will not be affected
by any investigation conducted or any Knowledge acquired at any time, whether
before or after the execution and delivery of this Agreement or the Closing
Date, with respect to the accuracy or inaccuracy of, or compliance with, such
representation, warranty, covenant, or obligation.

(c)
The waiver of any condition relating to any representation, warranty, covenant,
or obligation will not affect the right to indemnification, payment,
reimbursement, or other remedy based upon such representation, warranty,
covenant, or obligation.

11.2    Indemnification, Payment and Reimbursement by Seller. Seller shall
indemnify and hold harmless Buyer, Company and their respective Representatives,
shareholders, and Related Persons (collectively, the “Buyer Indemnified
Persons”) from, and shall pay to Buyer Indemnified Persons the amount of any
Loss that Buyer Indemnified Persons or any of them may suffer, sustain, or
become subject to, as a result of, in connection with, or relating to:
(a)
any Breach of any representation or warranty made by Seller in (i) this
Agreement or the Disclosure Letter, (ii) the certificate delivered pursuant to
Section 8.3, or (iii) any other certificate, document, or other writing
delivered by Seller pursuant to this Agreement;

(b)
any Breach of any covenant or obligation of Seller in this Agreement or in any
certificate, document, or other writing delivered by Seller pursuant to this
Agreement;


52

--------------------------------------------------------------------------------




(c)
any claim by any Person for brokerage or finder’s fees or commissions or similar
payments based upon any agreement or understanding made, or alleged to have been
made, by any such Person with Seller or Company (or any Person acting on their
behalf) in connection with any Contemplated Transaction;

(d)
(i) any Taxes of Company not reflected on the Closing Date Balance Sheet
relating to periods (or portions thereof) ending on or prior to the Closing
Date, and (ii) any liability of Company for Taxes of any other Person, as a
transferee or successor, by Contract or otherwise;

(e)
any product shipped or manufactured by, or any services provided by, Company, in
whole or in part, prior to the Closing Date;

(f)
Company’s Tax reporting methodology and related accounting practices for
long-term construction contracts and associated revenue recognition for periods
prior to the Closing Date (it being understood and agreed that Buyer
contemplates, following the Closing Date, a change in Company’s Tax reporting
methodology);

(g)
the termination of employment and extension of insurance benefits by Company to
Devin Olijar; or

(h)
the extent to which, as determined by Buyer on April 30, 2016, the actual
aggregate costs of completion for the projects listed on Exhibit 11.2(h) exceed
an amount equal to the estimated aggregate costs of completion for such projects
as set forth in Exhibit 11.2(h) plus $500,000; provided, however, that Seller’s
indemnification obligation under this Section 11.2(h) will only apply to the
extent (i) such increased costs of completion do not include an allocation of
overhead by the Buyer for engineering or administrative support; (ii) such
increased costs of completion do not involve changes to the scope of such
projects agreed to by Buyer or Company in writing after the Closing; (iii) such
increased costs of completion do not involve a change in supplier of goods and
services initiated by Buyer from the supplier that was used as the basis for the
cost estimates included in Exhibit 11.2(h); and (iv) Buyer or Company does not
otherwise receive compensation for such costs from the applicable customer.

11.3    Indemnification, Payment and Reimbursement by Seller: Environmental
Matters. In addition to the provisions of Section 11.2, Seller shall indemnify
and hold harmless Buyer Indemnified Persons from, and shall pay to Buyer
Indemnified Persons the amount of any Loss (including all costs and expenses of
any Cleanup (including, without limitation, soil testing, engineering
evaluations, fees of experts and reasonable attorneys’ fees) that Buyer
Indemnified Persons or any of them may suffer, sustain, or become subject to, as
a result of, in connection with, or relating to:
(a)
any Environmental, Health, and Safety Liability arising out of or relating to:

(i)
(A) the ownership, operation, or condition at any time on or prior to the
Closing Date of the Facilities, or (B) any Hazardous Material that was present
on or at the Facilities at any time on or prior to the Closing Date; or


53

--------------------------------------------------------------------------------




(ii)
(A) any Hazardous Material, wherever located, that was generated, transported,
stored, treated, Released, or otherwise handled by Company at any time on or
prior to the Closing Date, or (B) any Hazardous Activity that was conducted by
Company or by any other Person for whose conduct they are or may be held
responsible; or

(b)
any bodily injury (including illness, disability, and death, and regardless of
when any such bodily injury occurred or manifested itself), property damage
(including trespass, nuisance, wrongful eviction, and deprivation of the use of
real property), or other damage of or to any Person, including any employee or
former employee of Company, in any way arising from or allegedly arising from
any Hazardous Activity conducted with respect to the Facilities or the operation
of Company on or prior to the Closing Date or from Hazardous Material that was:

(i)
present on or prior to the Closing Date on or at the Facilities (or present on
or at any other property, if such Hazardous Material emanated or allegedly
emanated from any of the Facilities on or prior to the Closing Date), or

(ii)
Released by Seller or Company or any other Person for whose conduct they are or
may be held responsible, at any time on or prior to the Closing Date.

Section 11.8 notwithstanding, Buyer shall be entitled (at its election) to
control any Cleanup, any related Proceeding, and, except as provided in the
following sentence, any other Proceeding with respect to which relief may be
sought under this Section 11.3. The procedure described in Section 11.8,
however, will apply to any Third-Party Claim solely for monetary damages
relating to a matter covered by this Section 11.3.
11.4    Indemnification, Payment and Reimbursement by Buyer. Buyer shall
indemnify and hold harmless Seller from, and shall pay to Seller the amount of,
or reimburse Seller for, any Loss that Seller may suffer, sustain, or become
subject to, as a result of, in connection with, or relating to:
(a)
any Breach of any representation or warranty made by Buyer in (i) this
Agreement, (ii) the certificate delivered pursuant to Section 9.3, or (iii) in
any other certificate, document, or other writing delivered by Buyer pursuant to
this Agreement;

(b)
any Breach of any covenant or obligation of Buyer in this Agreement or in any
certificate, document, or other writing delivered by Buyer pursuant to this
Agreement; or

(c)
any claim by any Person for brokerage or finder’s fees or commissions or similar
payments based upon any agreement or understanding made, or alleged to have been
made, by any such Person with Buyer (or any Person acting on its behalf) in
connection with any Contemplated Transaction.

11.5
Time Limitations.

(a)
If the Closing occurs, Seller shall have liability under Section 11.2(a) with
respect to any Breach of a representation or warranty (other than those in
Sections 3.1, 3.2, 3.3, 3.11, 3.13, 3.19, 3.24, or 3.28, as to which a claim may
be made at any time), only if on or before the


54

--------------------------------------------------------------------------------




date that is three years after the Closing Date, Buyer notifies Seller of a
claim, specifying the factual basis of the claim in reasonable detail to the
extent known by Buyer.
(b)
If the Closing occurs, Buyer shall have liability under Section 11.4(a) with
respect to any Breach of a representation or warranty (other than those in
Sections 4.1, 4.2, and 4.5, as to which a claim may be made at any time), only
if on or before the date that is three years after the Closing Date, Seller
notifies Buyer of a claim specifying the factual basis of the claim in
reasonable detail to the extent known by Seller.

11.6
Certain Limitations on Amount.

(a)
If the Closing occurs, Seller shall have no liability with respect to claims
under Section 11.2(a) until the aggregate of all Losses suffered by all Buyer
Indemnified Persons with respect to such claims exceeds $40,000; provided,
however, that if the aggregate of all such Losses exceeds $40,000, Seller shall
be liable for all such Losses. In addition, if the Closing occurs, the aggregate
liability of Seller with respect to Losses for claims under Section 11.2(a)
shall not exceed $7,250,000. However, this Section 11.6(a) will not apply to any
Breach of which Seller has Knowledge at any time at or prior to the date on
which such representation and warranty was made, to any Breach of any
representation or warranty in Sections 3.1, 3.2, 3.3, 3.11, 3.13, 3.19, 3.24, or
3.28 or in the case of fraud.

(b)
If the Closing occurs, Seller’s maximum aggregate liability for all claims under
Section 11.2 (h) above shall be limited to $1,000,000.

(c)
If the Closing occurs, Buyer shall have no liability with respect to claims
under Section 11.4(a) until the aggregate of all Losses suffered by all Seller
Indemnified Persons with respect to such claims exceeds $40,000; provided,
however, that if the total of all such Losses exceeds $40,000, Buyer shall be
liable for all such Losses. In addition, if the Closing occurs, the aggregate
liability of Buyer with respect to Losses for claims under Section 11.4(a) shall
not exceed $7,250,000. However, this Section 11.6(b) will not apply to any
Breach of which Buyer has Knowledge at any time at or prior to the date on which
such representation and warranty was made, to any Breach of any representation
or warranty in Section 4.1, 4.2, or 4.5 or in the case of fraud.

11.7    Right of Setoff. Upon notice to Seller specifying in reasonable detail
the basis therefor, Buyer may set off any amount to which it claims to be
entitled from Seller, including any amounts that may be owed under this Article
11 or otherwise, against amounts otherwise payable under any provision of this
Agreement. The exercise of such right of setoff by Buyer in good faith, whether
or not ultimately determined to be justified, will not constitute a default
under this Agreement, regardless of whether Seller disputes such setoff claim,
or whether such setoff claim is for a contingent or an unliquidated amount.
Neither the exercise of, nor the failure to exercise, such right of setoff or
give notice of a claim under the Escrow Agreement will constitute an election of
remedies or limit Buyer in any manner in the enforcement of any other remedies
that may be available to it.
11.8
Third-Party Claims.


55

--------------------------------------------------------------------------------




(a)
A Person benefited by Section 11.2, 11.3 (solely to the extent provided in the
last sentence of Section 11.3), or 11.4 (an “Indemnified Person”) shall give
notice of the assertion of a Third-Party Claim to Seller or Buyer (an
“Indemnifying Person”), as the case may be; provided, however, that no failure
or delay on the part of an Indemnified Person in notifying an Indemnifying
Person will relieve the Indemnifying Person from any obligation under this
Article 11 except to the extent that the failure or delay materially prejudices
the defense of the Third-Party Claim by the Indemnifying Person.

(b)
(i)    Except as provided in Section 11.8(c), if the amount in dispute in
connection with such Third-Party Claim is not, when aggregated with the amount
of all other indemnification claims for Losses then pending, in excess of the
amount then constituting the Escrow Funds, the Indemnifying Person may elect to
assume the defense of the Third-Party Claim with counsel satisfactory to the
Indemnified Person (for which approval will not be unreasonably withheld) by (A)
giving notice to the Indemnified Person of its election to assume the defense of
the Third-Party Claim and (B) giving the Indemnified Person evidence acceptable
to the Indemnified Person that the Indemnifying Person has adequate financial
resources to defend against the Third-Party Claim and fulfill its obligations
under this Article 11, in each case no later than 10 days after the Indemnified
Person gives notice of the assertion of a Third-Party Claim under Section
11.8(a).

(ii)
If the Indemnifying Person elects to assume the defense of a Third-Party Claim:

(A)
it shall diligently conduct the defense and, so long as it diligently conducts
the defense, shall not be liable to the Indemnified Person for any Indemnified
Person’s fees or expenses subsequently incurred in connection with the defense
of the Third-Party Claim other than reasonable costs of investigation;

(B)
the election will conclusively establish for purposes of this Agreement that the
Indemnified Person is entitled to relief under this Agreement for any Loss
arising, directly or indirectly, from or in connection with the Third-Party
Claim (subject to the provisions of Section 11.6);

(C)
no compromise or settlement of such Third-Party Claim may be effected by the
Indemnifying Person without the Indemnified Person’s consent unless (I) there is
no finding or admission of any violation by the Indemnified Person of any Legal
Requirement or any rights of any Person, (II) the Indemnified Person receives a
full release of and from any other claims that may be made against the
Indemnified Person by the Third Party bringing the Third-Party Claim, and (III)
the sole relief provided is monetary damages that are paid in full by the
Indemnifying Person; and

(D)
the Indemnifying Person shall have no liability with respect to any compromise
or settlement of such claims effected without its consent.

(iii)
If the Indemnifying Person does not assume the defense of a Third-Party Claim in
the manner and within the period provided in Section 11.8(b)(i), or if the


56

--------------------------------------------------------------------------------




Indemnifying Person does not diligently conduct the defense of a Third-Party
Claim, the Indemnified Person may conduct the defense of the Third-Party Claim
at the expense of the Indemnifying Person and the Indemnifying Person shall be
bound by any determination resulting from such Third-Party Claim or any
compromise or settlement effected by the Indemnified Person.
(c)
Notwithstanding the foregoing, if an Indemnified Person determines in good faith
that there is a reasonable probability that a Third-Party Claim may adversely
affect it or any Related Party other than as a result of monetary damages for
which it would be entitled to relief under this Agreement or establish an
adverse precedent, the Indemnified Person may, by notice to the Indemnifying
Person, assume the exclusive right to defend, compromise, or settle such
Third-Party Claim.

(d)
Notwithstanding the provisions of Section 12.11, Seller consents to the
nonexclusive jurisdiction of any court in which a Proceeding is brought against
any Indemnified Person for purposes of determining any claim that an Indemnified
Person may have under this Agreement with respect to such Proceeding or the
matters alleged therein.

(e)
With respect to any Third-Party Claim subject to this Article 11:

(i)
any Indemnified Person and any Indemnifying Person, as the case may be, shall
keep the other Person fully informed of the status of such Third-Party Claim and
any related Proceeding at all stages thereof where such Person is not
represented by its own counsel; and

(ii)
both the Indemnified Person and the Indemnifying Person, as the case may be,
shall render to each other such assistance as they may reasonably require of
each other and shall cooperate in good faith with each other in order to ensure
the proper and adequate defense of any Third-Party Claim.

(f)
In addition to Section 7.34, with respect to any Third-Party Claim subject to
this Article 11, the Parties shall cooperate in a manner to preserve in full (to
the extent possible) the confidentiality of all Confidential Information and the
attorney-client and work-product privileges. In connection therewith, each Party
agrees that:

(i)
it shall use its best efforts, in respect of any Third-Party Claim in which it
has assumed or participated in the defense, to avoid production of Confidential
Information (consistent with applicable law and rules of procedure); and

(ii)
all communications between any Party and counsel responsible for or
participating in the defense of any Third-Party Claim shall, to the extent
possible, be made so as to preserve any applicable attorney-client or
work-product privilege.

(g)
Any claim under this Article 11 for any matter involving a Third-Party Claim
shall be indemnified, paid, or reimbursed promptly. If the Indemnified Person
shall for any reason assume the defense of a Third-Party Claim, the Indemnifying
Person shall reimburse the Indemnified Person on a monthly basis for the costs
of investigation and the reasonable fees and expenses of counsel retained by the
Indemnified Person. Buyer may elect in its discretion


57

--------------------------------------------------------------------------------




to have payment or reimbursement made from the Escrow Funds pursuant to the
terms of the Escrow Agreement, by setoff against amounts otherwise payable under
the Promissory Notes or otherwise pursuant to Section 11.7, or in any other
manner.
11.9    Other Claims. A claim under this Article 11 for any matter not involving
a Third-Party Claim may be made by notice to Seller or Buyer, as the case may
be, and shall be indemnified, paid, or reimbursed promptly after such notice.
Buyer may elect in its discretion to have payment or reimbursement made from the
Escrow Funds pursuant to the terms of the Escrow Agreement, or otherwise
pursuant to Section 11.7, or in any other manner.
11.10    STRICT LIABILITY OR INDEMNITEE NEGLIGENCE. THE PROVISIONS IN THIS
ARTICLE 11 SHALL BE ENFORCEABLE REGARDLESS OF WHETHER THE LIABILITY IS BASED
UPON PAST, PRESENT, OR FUTURE ACTS, CLAIMS, OR LEGAL REQUIREMENTS (INCLUDING ANY
PAST, PRESENT, OR FUTURE ENVIRONMENTAL LAW, OCCUPATIONAL SAFETY AND HEALTH LAW,
OR PRODUCTS LIABILITY, SECURITIES, OR OTHER LEGAL REQUIREMENT) AND REGARDLESS OF
WHETHER ANY PERSON (INCLUDING THE PERSON FROM WHOM RELIEF IS SOUGHT) ALLEGES OR
PROVES THE SOLE, CONCURRENT, CONTRIBUTORY, OR COMPARATIVE NEGLIGENCE OF THE
PERSON SEEKING RELIEF, OR THE SOLE OR CONCURRENT STRICT LIABILITY IMPOSED UPON
THE PERSON SEEKING RELIEF.






ARTICLE 12
MISCELLANEOUS


12.1
Expenses.

(a)
Except as otherwise provided in this Agreement or the other documents to be
delivered pursuant to this Agreement, each Party will bear its respective fees
and expenses incurred in connection with the preparation, negotiation,
execution, and performance of this Agreement and the consummation and
performance of the Contemplated Transactions, including all fees and expenses of
its Representatives. Buyer will pay one-half and Seller will pay one-half of the
fees and expenses of the Escrow Agent under the Escrow Agreement. Company has
not incurred, and Seller will cause Company not to incur, any fees or expenses
in connection with this Agreement and the Contemplated Transactions; provided,
however, that to the extent such fees and expenses have been incurred by
Company, Seller will reimburse Company for such fees and expenses prior to the
Closing. The obligation of each Party to bear its own fees and expenses will be
subject to any rights of such Party arising from a Breach of this Agreement by
another Party.

(b)
All stamp, documentary, and other transfer Taxes (including any penalties and
interest) incurred in connection with this Agreement, whether pertaining to the
Shares or any assets and properties of Company, will be paid by Seller. Seller
will, at its own expense, file all necessary Tax Returns and other documentation
with respect to all such Taxes.


58

--------------------------------------------------------------------------------




12.2    Public Announcements. Notwithstanding any confidentiality obligation to
which Buyer is subject, any public announcement, including any press release,
communication to employees, customers, suppliers, or others having dealings with
Company, or similar publicity with respect to this Agreement or any Contemplated
Transaction, will be issued, at such time, in such manner, and containing such
content as Buyer determines.
12.3
Disclosure Letter.

(a)
In the event of any inconsistency between the statements in this Agreement and
those in the Disclosure Letter (other than an exception expressly set forth as
such in the Disclosure Letter with respect to a specifically identified
representation or warranty), the statements in this Agreement will control.

(b)
Notwithstanding anything to the contrary contained in the Disclosure Letter or
any supplement to the Disclosure Letter, the statements in the Disclosure
Letter, and those in any supplement thereto, relate only to the provisions in
the Sections of this Agreement to which they expressly relate and not to any
other provision in this Agreement.

12.4    Further Assurances. The Parties will (a) execute and deliver to each
other such other documents and (b) do such other acts and things as a Party may
reasonably request for the purpose of carrying out the intent of this Agreement,
the Contemplated Transactions, and the documents to be delivered pursuant to
this Agreement.
12.5    Entire Agreement. This Agreement supersedes all prior agreements,
whether written or oral, between the Parties with respect to its subject matter
(including any letter of intent and, upon the Closing, any confidentiality
obligation to which Buyer is subject) and constitutes (along with the Disclosure
Letter, the exhibits, and the other documents to be delivered pursuant to this
Agreement) a complete and exclusive statement of the terms of the agreement
between the Parties with respect to the subject matter of this Agreement.
12.6    Modification. This Agreement may only be amended, supplemented, or
otherwise modified by a writing executed by the Buyer and the Seller.
12.7    Assignments and Successors. No Party may assign any of its rights or
delegate any of its obligations under this Agreement without the prior consent
of the other parties. Notwithstanding the foregoing, Buyer may (i) assign its
rights under this Agreement to one or more of its Related Persons; (ii)
designate one or more of its Related Persons to perform its obligations
hereunder; (iii) assign its rights under this Agreement to any purchaser of all
or substantially all of the assets of Buyer after the Closing, and /or (iv)
collaterally assign its rights under this Agreement to the lenders or financing
sources of Buyer. Any purported assignment of rights or delegation of
obligations in violation of this Section 12.7 will be void. Subject to the
foregoing, this Agreement will apply to, be binding in all respects upon, and
inure to the benefit of the heirs, executors, administrators, legal
representatives, successors, and permitted assigns of the Parties.
12.8    No Third-Party Rights. Other than the Indemnified Persons and the
Parties, no Person will have any legal or equitable right, remedy, or claim
under or with respect to this Agreement. This

59

--------------------------------------------------------------------------------




Agreement may be amended or terminated, and any provision of this Agreement may
be waived, without the consent of any Person who is not a Party to the
Agreement.
12.9    Remedies Cumulative. The rights and remedies of the Parties are
cumulative and not alternative.
12.10    Governing Law. All matters relating to or arising out of this Agreement
or any Contemplated Transaction and the rights of the Parties (whether sounding
in contract, tort, or otherwise) will be governed by and construed and
interpreted under the laws of the State of Illinois without regard to conflicts
of laws principles that would require the application of any other law.
12.11    Jurisdiction; Service of Process. Except as otherwise provided in this
Agreement, any Proceeding arising out of or relating to this Agreement or any
Contemplated Transaction shall be brought in the courts of the State of
Illinois, County of DuPage, or, if it has or can acquire jurisdiction, in the
United States District Court for the Northern District of Illinois, and each of
the Parties irrevocably submits to the exclusive jurisdiction of each such court
in any such Proceeding, waives any objection it may now or hereafter have to
venue or to convenience of forum, agrees that all claims in respect of such
Proceeding shall be heard and determined only in any such court, and agrees not
to bring any Proceeding arising out of or relating to this Agreement or the
Contemplated Transactions in any other court. Each Party acknowledges and agrees
that this Section 12.11 constitutes a voluntary and bargained-for agreement
between the Parties. Process in any Proceeding referred to in the first sentence
of this Section or in Section 11.8(d) may be served on any Party anywhere in the
world, including by sending or delivering a copy of the process to the Party to
be served at the address and in the manner provided for the giving of notices in
Section 12.16. Nothing in this Section 12.11 will affect the right of any Party
to serve legal process in any other manner permitted by law or at equity.
12.12    Waiver of Jury Trial. EACH PartY, KNOWINGLY, VOLUNTARILY, and
INTENTIONALLY, waiveS ITS right to trial by jury in any proceeding arising out
of or relating to this Agreement or any Contemplated Transaction, whether
sounding in contract, tort, or otherwise.
12.13    Attorneys’ Fees. In the event any Proceeding is brought in respect of
this Agreement or any of the documents referred to in this Agreement, the
prevailing Party will be entitled to recover reasonable attorneys’ fees and
other costs incurred in such Proceeding, in addition to any relief to which such
Party may be entitled.
12.14    Enforcement of Agreement. Seller acknowledges and agrees that Buyer
would be irreparably harmed if any of the provisions of this Agreement are not
performed in accordance with their specific terms and that any Breach of this
Agreement by Seller could not be adequately compensated in all cases by monetary
damages alone. Accordingly, Seller agrees that, in addition to any other right
or remedy to which Buyer may be entitled at law or in equity, Buyer shall be
entitled to enforce any provision of this Agreement by a decree of specific
performance and to obtain temporary, preliminary, and permanent injunctive
relief to prevent Breaches or threatened Breaches, without posting any bond or
giving any other undertaking.
12.15    No Waiver. Neither any failure nor any delay by any Party in exercising
any right, power, or privilege under this Agreement or any of the documents
referred to in this Agreement will operate

60

--------------------------------------------------------------------------------




as a waiver of such right, power, or privilege, and no single or partial
exercise of any such right, power, or privilege will preclude any other or
further exercise of such right, power, or privilege or the exercise of any other
right, power, or privilege. To the maximum extent permitted by applicable Legal
Requirements, (a) no claim or right arising out of this Agreement or any of the
documents referred to in this Agreement can be waived by a Party, in whole or in
part, unless made in a writing signed by such Party or Seller on behalf of
Seller; (b) a waiver given by a Party will only be applicable to the specific
instance for which it is given; and (c) no notice to or demand on a Party will
(i) waive or otherwise affect any obligation of that Party or (ii) affect the
right of the Party giving such notice or demand to take further action without
notice or demand as provided in this Agreement or the documents referred to in
this Agreement.
12.16    Notices. All notices and other communications required or permitted by
this Agreement shall be in writing and will be effective, and any applicable
time period shall commence, when (a) delivered to the following address by hand
or by a nationally recognized overnight courier service (costs prepaid)
addressed to the following address or (b) transmitted electronically to the
following facsimile numbers marked to the attention of the Person (by name or
title) designated below (or to such other address, facsimile number, or Person
as a Party may designate by notice to the other Party):
Seller:


Lawrence E. Ekey
1400 Queen Anne’s Gate
Westlake, Ohio 44145




    























61

--------------------------------------------------------------------------------




with a copy to:


Jay Marcie, Esq.
1001 Jaycox Road
Avon, Ohio 44011ý
Fax no.:


Buyer:


Fuel Tech, Inc.
27601 Bella Vista Parkway
Warrenville, Illinois 60555


Attention: Legal Department
Fax no.: 630.845.4501


12.17    Severability. If any provision of this Agreement is held invalid or
unenforceable by any court of competent jurisdiction, the other provisions of
this Agreement will remain in full force and effect. Any provision of this
Agreement held invalid or unenforceable only in part or degree will remain in
full force and effect to the extent not held invalid or unenforceable.
12.18
Counterparts and Electronic Signatures.

(a)
This Agreement and other documents to be delivered pursuant to this Agreement
may be executed in one or more counterparts, each of which will be deemed to be
an original copy and all of which, when taken together, will be deemed to
constitute one and the same agreement or document, and will be effective when
counterparts have been signed by each of the Parties and delivered to the other
Parties.

(b)
A manual signature on this Agreement or other documents to be delivered pursuant
to this Agreement, an image of which shall have been transmitted electronically,
will constitute an original signature for all purposes. The delivery of copies
of this Agreement or other documents to be delivered pursuant to this Agreement,
including executed signature pages where required, by electronic transmission
will constitute effective delivery of this Agreement or such other document for
all purposes.












62

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties have executed and delivered this Agreement as of
the date first written above.
FUEL TECH, INC.


By: /s/ Vincent J. Arnone
Name: Vincent J. Arnone
Title: Executive Vice President and Chief Operating Officer
SELLER:


/s/ Lawrence E. Ekey
Lawrence E. Ekey
 


SPOUSAL CONSENT
The spouse of the Seller is fully aware of, understands, and fully consents and
agrees to the provisions of this Stock Purchase Agreement and its binding effect
upon any community property interests she may now or hereafter own, and agrees
that the termination of her marital relationship with the Seller for any reason
shall not affect in any way the rights and obligations of the Seller under the
Stock Purchase Agreement and that her understanding, consent and agreement with
the Stock Purchase Agreement is evidenced by her execution of this Consent.


/s/ Valerie A. Ekey
Valerie A. Ekey, wife of Lawence E. Ekey, an individual






63